Exhibit 10.3

 

Execution Version

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

ILLINOIS CORN PROCESSING, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

Dated:  November 20, 2009

 

 

The Interests represented by this Limited Liability Company Agreement have not
been registered under the Securities Act of 1933 or any other securities laws,
and the transferability of the Interests is restricted.  Article X of this
Limited Liability Company Agreement imposes further restrictions upon the
transfer, sale, hypothecation or assignment of the Interests.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I THE COMPANY

1

1.1

Formation

1

1.2

Company Name

1

1.3

Purposes

1

1.4

Principal Place of Business

1

1.5

Term

1

1.6

Filings; Agent for Service of Process

1

1.7

Title to Property

2

1.8

Payments of Individual Obligations

2

1.9

Independent Activities; Transactions With Affiliates

2

1.10

Definitions

3

Article II MEMBERS’ CAPITAL CONTRIBUTIONS

8

2.1

Capital Contributions

8

2.2

Other Matters

9

2.3

Effect of Disproportionate Additional Capital Contributions

9

Article III ALLOCATIONS

10

3.1

Profits

10

3.2

Losses

10

Article IV DISTRIBUTIONS

10

4.1

Net Cash Flow

10

4.2

Amounts Withheld

11

Article V MANAGEMENT

11

5.1

Powers of the Members

11

5.2

Limitation on Powers of the Members

12

5.3

Quorum; Required Vote

13

5.4

Procedure for Consent

14

5.5

Meetings

14

5.6

Officers

14

5.7

Affiliate Transactions

15

5.8

Cessation of Business

16

5.9

Indemnification of Advisors, Officers and Members

16

5.10

Compensation and Loans

18

5.11

Issuance of Additional Interests in Company

18

5.12

Tax Matters Member

19

Article VI ROLE OF ADVISORY BOARD

19

6.1

Creation of Advisory Board

19

6.2

Appointment of Advisors

20

6.3

Board Meetings

20

6.4

Governance of Advisory Board

21

Article VII REPRESENTATIONS, WARRANTIES AND COVENANTS

21

7.1

In General

21

7.2

Representations and Warranties

21

 

--------------------------------------------------------------------------------


 

7.3

Confidentiality

23

7.4

Nonsolicitation

23

Article VIII BOOKS AND RECORDS

24

8.1

Books and Records

24

8.2

Reports

24

8.3

Tax Information

25

Article IX AMENDMENTS

25

9.1

Amendments

25

Article X TRANSFERS OF INTERESTS

25

10.1

Restriction on Transfers

25

10.2

Permitted Transfers

25

10.3

Conditions to Permitted Transfers

26

10.4

Involuntary Transfer — Purchase Rights

27

10.5

Drag Along Rights

28

10.6

Prohibited Transfers

29

10.7

Rights of Transferee or Assignees

29

10.8

Admission of Substituted Members

30

10.9

Distributions and Applications in Respect to Transferred Interests

30

10.10

Covenants

31

10.11

Co-Sale Rights

31

Article XI MEMBER EVENTS

32

11.1

Certain Events

32

11.2

Remedies for Certain Events

32

11.3

Voluntary Buy-Sell

32

11.4

Buy-Sell Offers in General

32

11.5

Terms of the Buy-Sell Offer

32

11.6

Offeree’s Response to Buy-Sell Offer

33

11.7

Closing and Date of the Buy-Sell Closing

33

Article XII POWER OF ATTORNEY

33

12.1

Board as Attorney-In-Fact

33

12.2

Nature as Special Power

34

Article XIII DISSOLUTION, WINDING UP AND SALE OF BUSINESS

34

13.1

Liquidating Events

34

13.2

Winding Up

35

13.3

Compliance With Certain Requirements of Regulations; Deficit Capital Accounts

35

13.4

Deemed Distribution and Recontribution

36

13.5

Rights of Members

36

13.6

Sale of the Business

36

Article XIV MISCELLANEOUS

37

14.1

Notices

37

14.2

Binding Effect

38

14.3

Construction

38

14.4

Time

38

14.5

Headings

38

14.6

Severability

38

14.7

Incorporation by Reference

38

 

ii

--------------------------------------------------------------------------------


 

14.8

Further Action

38

14.9

Variation of Pronouns

38

14.10

Governing Law

38

14.11

Waiver of Action for Partition; No Bill for Company Accounting

38

14.12

Counterpart Execution

39

14.13

Electronic Signatures

39

14.14

Specific Performance

39

14.15

Dispute Resolution; Jurisdiction

39

EXHIBIT A CAPITAL ACCOUNTS

1

EXHIBIT B TAX EXHIBIT

1

B.1

Definitions

1

B.2

Capital Accounts

4

B.3

Special Allocations

5

B.4

Curative Allocations

7

B.5

Other Allocation Rules

7

B.6

Tax Allocations: Code Section 704(c)

8

EXHIBIT C Cessation of Business Allocations Example

1

 

iii

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

ILLINOIS CORN PROCESSING, LLC

(a Delaware limited liability company)

 

This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) is entered into and
shall be effective as of November 20, 2009 (the “Effective Date”), by and
between MGP Ingredients, Inc., a Kansas corporation (“MGPI”), and Illinois Corn
Processing Holdings LLC, a Delaware limited liability company (“ICPH”), as the
Members, pursuant to the provisions of the Delaware Limited Liability Company
Act, on the following terms and conditions:

 

Article I

THE COMPANY

 

1.1                           Formation.  The Company was formed on October 5,
2009 as a limited liability company pursuant to the provisions of the Act.  MGPI
adopted a limited liability company agreement as the sole member of the Company
as of such date.  From and after the Effective Date, the Company shall operate
upon the terms and conditions set forth in this Agreement, and as of the
Effective Date this Agreement shall supercede and replace in their entirety all
prior limited liability company agreements of the Company.

 

1.2                           Company Name.  The name of the Company shall be
“Illinois Corn Processing, LLC”, and all business of the Company shall be
conducted in such name.  The Members may change the name of the Company at any
time.

 

1.3                           Purposes.  The Company shall have the power to
conduct any lawful business permitted under the Act.  However, the Company shall
not engage in any business other than owning and operating the Plant for the
purpose of engaging in any and all aspects of the fuel ethanol and alcohol
business (including associated by-products) without the unanimous prior consent
of the Members.

 

1.4                           Principal Place of Business.  The principal place
of business of the Company shall be at 1301 S. Front Street, Pekin, Illinois
61554.  The Members may change the principal place of business of the Company to
any other place within or without the State of Illinois.

 

1.5                           Term.  The term of the Company commenced on the
date the Company’s certificate of formation described in, and complying with the
requirements of, the Act (the “Certificate”) was filed in the office of the
Secretary of State of Delaware in accordance with the Act and shall continue
until the winding up and liquidation of the Company and its business is
completed following a Liquidating Event, as provided in Article XIII hereof.

 

1.6                           Filings; Agent for Service of Process.

 

(a)                                  The Members shall take any and all other
actions reasonably necessary to perfect and maintain the status of the Company
as a limited liability company under the laws of

 

1

--------------------------------------------------------------------------------


 

Delaware.  The Members shall cause amendments to the Certificate to be filed
whenever required by the Act.

 

(b)                                 The Members shall take any and all other
actions as may be reasonably necessary to perfect and maintain the status of the
Company as a limited liability company or similar type of entity under the laws
of any other states or jurisdictions in which the Company engages in business.

 

(c)                                  The registered agent for service of process
on the Company shall be as appointed by the Members in accordance with the Act.

 

(d)                                 Upon the dissolution of the Company, the
Board (or, in the event there is no remaining Advisor, any Person elected
pursuant to Section 13.2 hereof) shall promptly execute and cause to be filed a
certificate of cancellation in accordance with the Act and the laws of any other
states or jurisdictions in which the Company has qualified as a foreign limited
liability company.

 

1.7                           Title to Property.  All real and personal property
owned by the Company shall be owned by the Company as an entity and no Member
shall have any ownership interest in such property in its individual name or
right, and each Member’s interest in the Company shall be personal property for
all purposes.  Except as otherwise provided in this Agreement, the Company shall
hold all of its real and personal property in the name of the Company and not in
the name of any Member.

 

1.8                           Payments of Individual Obligations.  The Company’s
credit and assets shall be used solely for the benefit of the Company, and no
asset of the Company shall be transferred or encumbered for or in payment of any
individual obligation of any Member.

 

1.9                           Independent Activities; Transactions With
Affiliates.

 

(a)                                  Each Member and their Affiliates, including
any individuals appointed by a Member to the Board, shall be required to devote
only such time to the affairs of the Company as such Person determines in its
reasonable discretion may be necessary to manage and operate the Company, and
each such Person shall be free to serve any other Person or enterprise in any
capacity that it may deem appropriate in its discretion.

 

(b)                                 Except (i) as provided in Section 7.3
(Confidentiality) and Section 7.4 (Nonsolicitation, (ii) as prohibited by
applicable law or (ii) as prohibited by any other written contract restricting
such Person’s activities vis a vis the Company, any Member and any Affiliate of
a Member, including any individual appointed by a Member to the Board, may,
notwithstanding this Agreement, engage on its own behalf in whatever activities
they choose, whether the same are competitive with the Company or otherwise,
without having or incurring any obligation to offer any interest in such
activities to the Company or any Member and neither this Agreement nor any
activity undertaken pursuant hereto shall prevent any Member or any Affiliate of
a Member, including any individual appointed by a Member to the Board, from
engaging in such activities, or require any Member to permit the Company or any
Member to participate in any such activities, and as a material part of the
consideration for the execution of

 

2

--------------------------------------------------------------------------------


 

this Agreement by each Member, each Member hereby waives, relinquishes, and
renounces any such right or claim of participation.

 

(c)                                  To the extent permitted by applicable law
and except as otherwise provided in this Agreement, the officers of the Company,
when acting on behalf of the Company, are hereby authorized to purchase Property
from, sell Property to, or otherwise deal with any Member, acting on its own
behalf, or any Affiliate of any Member, provided that any such purchase, sale or
other transaction shall be made on terms and conditions which are no less
favorable to the Company than if the sale, purchase, or other transaction had
been entered into with an independent third party.

 

1.10                    Definitions.  Capitalized words and phrases used in this
Agreement have the following meanings:

 

(a)                                  “Act” means the Delaware Limited Liability
Company Act, as amended from time to time (or any corresponding provisions of
succeeding law).

 

(b)                                 “Advisors” has the meaning set forth in
Section 6.1(a).

 

(c)                                  “Affiliate” means, with respect to any
Person, (i) any Person directly or indirectly controlling, controlled by or
under common control with such Person and (ii) any director or officer of such
Person.  For purposes of this paragraph (c), the terms “control,” “controlled”
or “controlling” shall include, without limitation (i) the ownership, control or
power to vote fifty percent (50%) or more of (A) the outstanding shares of any
class of voting securities, or (B) the partnership, limited liability company or
beneficial interests of any Person, directly or indirectly, or acting through
one or more Persons, (ii) the control in any manner over the general
partner(s) or manager(s) or the electing of more than one director or trustee
(or persons exercising similar functions) of such Person, or (iii) the power to
exercise, directly or indirectly, control over the management or policies of
such Person.

 

(d)                                 “Affiliate Transaction” has the meaning set
forth in Section  5.7.

 

(e)                                  “Agreement” means this Limited Liability
Company Agreement, as amended from time to time.

 

(f)                                    “Annual Budget” means an annual budget
prepared by the President and the Chief Financial Officer at the direction of
the Board with respect to the Company’s operation of the Plant for the next
Fiscal Year, which budget shall be prepared sufficiently in advance of each
Fiscal Year to be approved by the Members prior to commencement of the Fiscal
Year for which the budget relates.  In the event that the Members do not approve
a new annual budget, the Company shall continue to operate under the prior
Fiscal Year budget.

 

(g)                                 “Board” means the Board of Advisors
appointed and acting as a group in accordance with this Agreement.

 

(h)                                 “Bankruptcy” means, with respect to any
Person, a “Voluntary Bankruptcy” or an “Involuntary Bankruptcy.”  A “Voluntary
Bankruptcy” means, with respect to any Person, the inability of such Person
generally to pay its debts as such debts become due, or

 

3

--------------------------------------------------------------------------------


 

an admission in writing by such Person of its inability to pay its debts
generally or a general assignment by such Person for the benefit of creditors;
the filing of any petition or answer by such Person seeking to adjudicate it a
bankrupt or insolvent, or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
such Person or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking, consenting to, or acquiescing
in the entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such Person or for any substantial part
of its property; or corporate action taken by such Person to authorize any of
the actions set forth above.  An “Involuntary Bankruptcy” means, with respect to
any Person, without the consent or acquiescence of such Person, the entering of
an order for relief or approving a petition for relief or reorganization or any
other petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other similar relief under any present
or future bankruptcy, insolvency or similar statute, law or regulation, or the
filing of any such petition against such Person which petition shall not be
dismissed within ninety (90) days, or, without the consent or acquiescence of
such Person, the entering of an order appointing a trustee, custodian, receiver,
or liquidator of such Person or of all or any substantial part of the property
of such Person which order shall not be dismissed within sixty (60) days.

 

(i)                                     “Business Day” means a day of the year
on which banks are not required or authorized to close in Pekin, Illinois.

 

(j)                                     “Capital Contributions” means, with
respect to any Member or Interest Holder, the amount of money and the initial
Gross Asset Value of any property (other than money) contributed to the Company
with respect to the interest in the Company held by such Person.  The principal
amount of a promissory note which is not readily traded on an established
securities market and which is contributed to the Company by the maker of the
note (or a Person related to the maker of the note within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(c)) shall not be included in the Capital
Account of any Person until the Company makes a taxable disposition of the note
or until (and to the extent) principal payments are made on the note, all in
accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).  Any reference in
this Agreement to the Capital Contribution of a Member shall include the Capital
Contribution made by any predecessor holder of the Interest of that Member.  In
the event of a revaluation of Capital Accounts pursuant to Section 5.11, such
revalued Capital Account of a Member or Interest Holder shall be treated as the
Capital Contribution of such Member or Interest Holder from such point forward,
subject to any future revaluation.

 

(k)                                  “Certificate” has the meaning set forth in
Section 1.5 hereof.

 

(l)                                     “Change of Control” means any of the
following: (i) the merger, reorganization, or consolidation of the Company or
any Subsidiary into or with another corporation such that the Members holding
Common Units immediately preceding such merger, reorganization, or consolidation
shall own less than fifty percent (50%) of the voting securities of the
surviving entity; (ii) the sale, transfer, or lease (but not including a
transfer or lease by pledge or mortgage to a bona fide lender) of all or
substantially all the consolidated assets of the Company, whether pursuant to a
single transaction or a series of related transactions; or (iii) the sale or
transfer, whether in a single transaction or pursuant to a series of related
transactions, of Interests such that the Members holding a majority of the
Interests immediately prior to such sale

 

4

--------------------------------------------------------------------------------


 

or transfer or series of transfers cease to hold a shall own less than fifty
percent (50%) of the Interests after such sale or transfer or series of
transfers.  A Permitted Transfer shall not be taken into account in determining
whether a change in control or sale of a majority of the voting equity
securities of the Company has occurred.  In determining whether a “Change in
Control” has occurred within the meaning of this provision, the substance,
rather than the form, of the transaction(s) shall control, and that beneficial
or equitable, rather than merely legal, title shall be examined to determine
whether a Change in Control has occurred.

 

(m)                               “Code” means the Internal Revenue Code of
1986, as amended from time to time (or any corresponding provisions of
succeeding law).

 

(n)                                 “Company” means the limited liability
company formed and operated pursuant to this Agreement.

 

(o)                                 “Confidential Information” has the meaning
set forth in Section 7.3 hereof.

 

(p)                                 “Contribution Agreement” means that certain
Contribution Agreement dated this date between the Company and MGPI whereby MGPI
contributed the Plant and related assets to the Company, immediately prior to
the sale of Intersts to ICPH pursuant to the LLC Interest Purchase Agreement, as
a Capital Contribution valued at $30 million.

 

(q)                                 “Debt” means, without duplication, all
indebtedness, liabilities and obligations which in accordance with GAAP are
required to be classified by the Company upon a balance sheet as liabilities,
and in any event shall include all (i) obligations for borrowed money or which
have been incurred by the Company in connection with the purchase or other
acquisition of property (including trade accounts payable incurred in the
ordinary course of business), (ii) obligations secured by any lien on, or
payable out of the proceeds of or production from, any property, whether or not
the Company has assumed or become liable for the payment of such obligations,
(iii) indebtedness, liabilities and obligations of third parties, including
joint ventures and partnerships of which the Company is a venturer or general
partner, recourse to which may be had against the Company, (iv) obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by the Company, notwithstanding the fact that
the rights and remedies of the seller, lender or lessor under such agreement in
the event of default are limited to repossession or sale of such property,
(v) Capitalized Lease Obligations (as defined in the Loan Agreements), (vi) the
aggregate undrawn face amount of all letters of credit and/or surety bonds
issued for the account of and/or upon the application of the Company together
with all unreimbursed drawings with respect thereto, (vii) the Termination Value
(as defined in the Loan Agreements) under any Commodities Contract (as defined
in the Loan Agreements) to which the Company is a party to the extent the
Termination Value is owed or would be owed by the Company and (viii) and
indebtedness, liabilities and obligations of the Company under guarantees.  Debt
shall not include obligations in respect of any accounts payable that are
incurred in the ordinary course of the Company’s business and are not delinquent
or are being contested in good faith by appropriate proceedings.

 

(r)                                    “Effective Date” has the meaning given in
the introductory paragraph hereof.

 

5

--------------------------------------------------------------------------------


 

(s)                                  “Environmental Laws” means any federal,
state, or local law, regulation or ordinance for protection of human health or
the environment.

 

(t)                                    “Ethanol Off-Take Agreement” means that
certain Marketing Agreement dated the Effective Date between the Company and
SEACOR Energy Inc., an Affiliate of ICPH, with respect to ethanol produced at
the Plant.

 

(u)                                 “Excluded Equipment” means the equipment
located in the wheat starch and wheat protein plant that is part of the
facilities at the Plant, which shall remain the sole property of MGPI and is not
Property of the Company but which may be stored at the Plant pursuant to, and in
accordance with the terms of, the Contribution Agreement.

 

(v)                                 “Family” means, with respect to a Person who
is an individual, such person’s spouse, natural or adoptive lineal ancestors or
descendants, and trusts for his or any of their exclusive benefit.

 

(w)                               “Fiscal Year” means the calendar year or any
portion of the calendar year for which the Company is required to allocate
Profits, Losses and other items of Company income, gain, loss or deduction
pursuant to Article III hereof.

 

(x)                                   “Food Grade Alcohol Off-Take Agreement”
means that certain Marketing Agreement dated the Effective Date between the
Company and MGPI with respect to food-grade and industrial-grade alcohol
produced at the Plant.

 

(y)                                 “GAAP” means U.S. generally accepted
accounting principles, as in effect from time to time.

 

(z)                                   “Hazardous Substances” means any chemical,
substance or material which is regulated by or establishes liability under any
Environmental Law.

 

(aa)                            “ICPH” has the meaning given in the introductory
paragraph hereof.

 

(bb)                          “ICPH Option” means ICPH’s option to acquire up to
an additional 20% of the Company from MGPI as set forth in the LLC Interest
Purchase Agreement.

 

(cc)                            “Interest” means those ownership interests in
the Company received by the Members in exchange for certain specified Capital
Contributions made pursuant to Section 2.1 hereof, including any and all
benefits to which the holder of such Interests may be entitled as provided in
this Agreement, together with all obligations of such Persons to comply with the
terms and provisions of this Agreement.

 

(dd)                          “Interest Holder” means any Person who holds an
Interest, regardless of whether such Person has been admitted to the Company as
a Member.  “Interest Holders” means all such Persons.

 

(ee)                            “Liquidating Event” has the meaning set forth in
Section 13.1 hereof.

 

6

--------------------------------------------------------------------------------


 

(ff)                                “LLC Interest Purchase Agreement” means that
certain LLC Interest Purchase Agreement dated the Effective Date between ICPH
and MGPI whereby ICPH purchased 50% of the Interests of the Company for $15
million cash from MGPI.

 

(gg)                          “Loan Agreements” means, collectively, (i) the
Term Loan Agreement and (ii) until refinancing with a third party, the Revolving
Loan Agreement.

 

(hh)                          “Loan Documents” means the Loan Agreements and
each note, mortgage, security agreement, instrument, agreement and certificate
delivered to the lender pursuant to the Loan Agreement.

 

(ii)                                  “Majority in Interest” means any
individual Member or group of Members holding an aggregate of more than 50% of
the Interests (i) held by all Members or (ii) held by a lesser number of Members
than all of the Members if one or more Members is excluded from the vote.

 

(jj)                                  “Member” means any Person (i) whose name
is set forth in the first paragraph of this Agreement or who has become a Member
pursuant to the terms of Section 10.8 hereof, and (ii) who holds an Interest. 
“Members” means all such Persons.

 

(kk)                            “MGPI” has the meaning given in the introductory
paragraph hereof.

 

(ll)                                  “Net Cash Flow” means the consolidated
gross cash proceeds from Company and Subsidiary operations and from all sales
and other dispositions and refinancings of Property, less the portion thereof
used to pay or establish reserves for all Company and Subsidiary expenses, debt
payments, capital investments (including improvements to existing assets and
acquisition of additional assets), replacements, guaranteed payments to Interest
Holders and contingencies, all as determined by the Board.  “Net Cash Flow”
shall not be reduced by depreciation, amortization, cost recovery deductions, or
similar allowances, but shall be increased by any reductions of reserves
previously established pursuant to the first sentence of this Section.

 

(mm)                      “Net Working Capital” means (i) the total amount
reflected as total current assets, minus (ii) the total amount reflected as
current liabilities as reported on the most recent financial statements of the
Company as prepared in accordance with generally accepted accounted principals
applied in a manner consistent with the Company’s audited financial statements;.
minus (iii) any amount payable with respect to the Company’s revolving credit
facility which is not classified as a current liability in the Company’s
financial statements.  For the avoidance of doubt the amount of current
liabilities shall include amounts payable in one year with respect to the Term
Loan Agreement.

 

(nn)                          “Percentage Interest” of a Member means, at any
particular time, a ratio, expressed as a percentage, which is the ratio that the
Capital Contribution of such Member bears to the total Capital Contributions of
all Members, as may be modified by Section 2.3.

 

(oo)                          “Permitted Transfer” has the meaning set forth in
Section 10.2 hereof.

 

7

--------------------------------------------------------------------------------


 

(pp)                          “Person” means any individual, partnership,
corporation, trust, limited liability company or other entity.

 

(qq)                          “Plant” means the alcohol production facility
acquired by the Company from MGPI located at 1301 S. Front Street, Pekin,
Illinois 61554, including all related real estate, improvements, equipment and
other real and personal property at such location, other than the Excluded
Equipment.

 

(rr)                                “Property” means all real and personal
property acquired by the Company and any improvements thereto, and shall include
both tangible and intangible property.

 

(ss)                            “Regulations” means the Income Tax Regulations,
including Temporary Regulations, promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

 

(tt)                                “Revolving Loan Agreement” means that
certain Revolving Loan and Security Agreement dated the Closing Date between
SEACOR Capital Corporation (an Affiliate of ICPH), as lender, and the Company,
as borrower, whereby SEACOR Capital Corporation is providing up to $20 million
in revolving credit facility financing secured by substantially all of the
Company’s assets.

 

(uu)                          “Subsidiaries” means all of the corporations,
limited liability companies, partnerships and other entities in which the
Company, directly or indirectly, owns more than 50% of the equity interests. 
“Subsidiary” means any of the Subsidiaries.

 

(vv)                          “Supermajority in Interest” means any individual
Member or group of Members holding an aggregate of more than 662/3% of the
Interests (i) held by all Members or (ii) held by a lesser number of Members
than all of the Members if one or more Members is excluded from the vote.

 

(ww)                      “Tax Due” has the meaning set forth in
Section 4.1(a) hereof.

 

(xx)                              “Tax Matters Member” has the meaning set forth
in Section 5.12 hereof.

 

(yy)                          “Term Loan Agreement” means that certain Term Loan
and Security Agreement dated the Closing Date between SEACOR Capital
Corporation, as lender, and the Company, as borrower, whereby SEACOR Capital
Corporation is providing $10 million in term loan financing secured by
substantially all of the Company’s assets.

 

(zz)                              “Transfer” means, as a noun, any voluntary or
involuntary transfer, sale, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, or otherwise dispose of.

 

Article II
MEMBERS’ CAPITAL CONTRIBUTIONS

 

2.1                           Capital Contributions.  The name, address, Capital
Account balances and Interests in the Company of each Member are stated on
Exhibit A.  The Members acknowledge

 

8

--------------------------------------------------------------------------------


 

that (a) MGPI contributed the Plant immediately prior to the Effective Date as
the sole member of the Company; (b) ICPH purchased 50% of the Interests from
MGPI on the Effective Date; (c) for federal income tax purposes, the purchase of
Interests by ICPH shall be treated by the Members and the Company in a manner
consistent with Revenue Ruling 99-5; and (d) the Company shall make the election
described in Section B.3(g) of Exhibit B.

 

2.2                           Other Matters.

 

(a)                                  Except as otherwise provided in this
Agreement, no Member or Interest Holder shall demand or receive a return of its
Capital Contributions or withdraw from the Company without the consent of all
Members.  Under circumstances requiring a return of any Capital Contributions,
no Member shall have the right to receive property other than cash except as may
be specifically provided herein.

 

(b)                                 No Member or Interest Holder shall receive
any interest, salary or drawing with respect to its Capital Contributions or its
Capital Account or for services rendered on behalf of the Company or otherwise
in its capacity as a Member or Interest Holder, except as otherwise provided in
this Agreement.

 

(c)                                  Except as otherwise provided by a separate
written agreement, no Member shall be liable for the debts, liabilities,
contracts, or any other obligations of the Company.  Except as otherwise
provided by any other agreements among the Members or mandatory provisions of
applicable state law, a Member shall be liable only to make its Capital
Contribution pursuant to Section 2.1 hereof and shall not be required to lend
any funds to the Company or, after its Capital Contribution has been made, to
make any additional Capital Contributions to the Company, but any Member may
make an additional Capital Contribution through the purchase of Interests from
the Company in accordance with Section 5.11.

 

(d)                                 No Advisor shall have personal liability for
the repayment of any Capital Contribution of any Member.

 

2.3                           Effect of Disproportionate Additional Capital
Contributions..  If any additional Capital Contributions are made by Members (or
other Interest Holders or new Members) pursuant to Section 5.11 but not in
proportion to their respective Percentage Interests immediately prior to such
Capital Contributions, then the Percentage Interest of each Member (or other
Interest Holder or new Members) shall be amended or determined (as applicable)
as follows:

 

(a)                                  Prior to receipt of any additional Capital
Contributions, the Board shall revalue the Capital Account balances of the
Members and Interest Holders consistent with the provisions of Treasury
Regulations § 1.704-1(b)(2)(iv)(f) and (g) in order to establish the
then-current value of the Company in the aggregate and also of each Member’s and
each Interest Holder’s Interests in the Company, based on their Percentage
Interests in the current value of the Company as so determined.

 

(b)                                 The amount of the additional Capital
Contributions in the aggregate shall be added to the value of the Company in the
aggregate determined pursuant to paragraph (a) and the amount of additional
Capital Contributions by each Member and each Interest Holder shall

 

9

--------------------------------------------------------------------------------


 

be added to the value of such Member’s and such Interest Holder’s Interests
determined pursuant to paragraph (a).

 

(c)                                  The Percentage Interest of each Member and
Interest Holder shall be equal the percentage resulting from dividing such
Member’s (or other Interest Holder’s) total amount determined pursuant to
paragraph (b) by the aggregate value of the Company after the additional Capital
Contributions as determined pursuant to paragraph (b).

 

Article III
ALLOCATIONS

 

3.1                           Profits.  After giving effect to the special
allocations set forth in Exhibit B and subject to the allocations set forth in
Section 5.8(a), if applicable, and subject further to the allocations set forth
in Section B.5(e) of Exhibit B, if applicable, the Profits for any Fiscal Year
shall be allocated to the Interest Holders in proportion to the Percentage
Interests of each Interest Holder.

 

3.2                           Losses.  After giving effect to the special
allocations set forth in Exhibit B and subject to the allocations set forth in
Section 5.8(a), if applicable, and subject further to the allocations set forth
in Section B.5(e) of Exhibit B, if applicable, the Losses for any Fiscal Year
shall be allocated among the Interest Holders in proportion to the Percentage
Interests of each Interest Holder.

 

Article IV
DISTRIBUTIONS

 

4.1                           Net Cash Flow.  The Interest Holders shall be
entitled to receive distributions of Net Cash Flow from the Company only at the
following times:

 

(a)                                  Distributions to Fund Interest Holders’ Tax
Liabilities.  Except as otherwise provided in Article XIII hereof, to the extent
of Net Cash Flow, the Company will make periodic cash distributions among the
Interest Holders in proportion to the allocations of Profits and Losses
applicable if this paragraph (a) were not in this Agreement, no less than ten
(10) days prior to the quarterly federal estimated income tax payment due dates
for corporate taxpayers, in amounts sufficient to enable each of them (and, if
they are pass-through entities for federal income tax purposes, their
stockholders, partners, members and beneficiaries, and the members, partners,
stockholders and beneficiaries of their members who are pass-through entities)
to pay timely Federal, state and local taxes (the “Tax Due”) attributable to
allocations to them for any Fiscal Year of tax items from the Company (including
without limitation the benefit of any and all federal income tax credits) and
any items of income, gain, loss or deduction arising out of any adjustments
under Code Section 743 that are attributable to any Interest Holder.  In
determining the amount that will enable each Interest Holder to pay such taxes
on a timely basis:  one, the Company shall take into account the maximum
effective combined rates of Federal, state and local taxes (taking into account
the deductibility of state and local taxes for Federal income tax purposes)
applicable to any Interest Holder or any such holder of a beneficial interest in
any Interest Holder who or which is subject to tax on such tax items and of
which the Company has received written notice, and shall use such maximum
effective

 

10

--------------------------------------------------------------------------------


 

combined rates in making distributions to all Interest Holders; and two, shall
annualize the Company’s tax items as appropriate to determine the Tax Due.  If
Net Cash Flow at the time any distribution is to be made is less than the
proportion of Tax Due that is to be paid by the next federal estimated income
tax due date, Net Cash Flow shall be distributed among the Interest Holders in
proportion to their respective Percentage Interests at the time of such
distribution.

 

(b)                                 Other Distributions of Net Cash Flow. 
Except as otherwise provided in Article XIII hereof and subject to any
contractual limitations imposed on the Company, including pursuant to any of the
Loan Documents, if Net Cash Flow is greater than the Tax Due, the excess of the
Net Cash Flow over the Tax Due may be distributed, at such times as the Board
may determine, to the Interest Holders in accordance with their respective
Percentage Interests.

 

4.2                           Amounts Withheld.  All amounts withheld pursuant
to the Code or any provision of any state or local tax law with respect to any
payment, distribution or allocation to the Company or the Members shall be
treated as amounts distributed to the Members pursuant to this Article IV for
all purposes under this Agreement.  The Company is authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any federal, state or local government any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state or local law
and shall allocate any such amounts to the Members with respect to which such
amount was withheld.

 

Article V

MANAGEMENT

 

5.1                           Powers of the Members.

 

(a)                                  Except as otherwise provided hereunder, the
business and affairs of the Company shall be managed by the Members acting by a
Majority in Interest.  No Member, acting solely in its capacity as a Member,
shall act as an agent of the Company or have any authority to act for or to bind
the Company except when authorized by a Majority in Interest or such greater
vote as may be required hereunder.  In addition to the rights and duties of the
Members set forth elsewhere in this Agreement and subject to the other
provisions of this Agreement, including Section 5.2 below, the Members shall be
responsible for and are hereby authorized to:

 

(i)                                     control the day to day operations of the
Company;

 

(ii)                                  carry out and effect all directions of the
Members and the Board;

 

(iii)                               select and engage the Company’s accountants,
attorneys, engineers and other professional advisors;

 

(iv)                              apply for and obtain appropriate insurance
coverage for the Company;

 

(v)                                 temporarily invest funds of the Company in
short term investments where there is appropriate safety of principal;

 

11

--------------------------------------------------------------------------------


 

(vi)                              acquire in the name of the Company by
purchase, lease or otherwise, any real or personal property which may be
necessary, convenient or incidental to the accomplishment of the purposes of the
Company;

 

(vii)                           engage in any kind of activity and perform and
carry out contracts of any kind necessary to, in connection with, or incidental
to the accomplishment of the purposes of the Company described in Section 1.3,
so long as said activities and contracts may be lawfully carried on or performed
by a limited liability company under the Act and are in the ordinary course of
the Company’s business; and

 

(viii)                        negotiate, execute and perform all agreements,
contracts, leases, loan documents and other instruments and exercise all rights
and remedies of the Company in connection with the foregoing.

 

(b)                                 If, at any time, MGPI is in default of any
provision of the Food Grade Alcohol Off-Take Agreement or SEACOR Energy Inc. is
in default of any provision of the Ethanol Off-Take Agreement, the
non-defaulting party (or the Affiliate of such non-defaulting party that is a
Member of the Company) shall assume sole control of the rights provided in
Sections 5.1(a)(i), (iii), (v), (vii) and (viii) until such default is cured.

 

(c)                                  If the Company is in default of the Loan
Agreement for failure to pay principal or interest for two consecutive months,
ICPH shall assume sole control of the rights provided in Sections 5.1(a)(i),
(iii), (v), (vii) and (viii) until the Company has produced positive EBITDA and
is current on the payment of principal and interest.

 

5.2                           Limitation on Powers of the Members.

 

(a)                                  Notwithstanding the provisions of
Section 5.1, the Company may not do any of the following acts without the prior
approval of a Supermajority in Interest:

 

(i)                                     make any investment in any Person except
to the extent permitted by Section  5.1(a)(v);

 

(ii)                                  incur Debt, grant any lien upon any
Property, undertake any capital expenditure, dispose of any Property or issue
any Company guaranty, in each case in excess of $10,000, other than pursuant to
the Loan Documents or as otherwise provided in an approved Annual Budget;

 

(iii)                               sell, exchange, lease, mortgage, pledge or
otherwise dispose of all or substantially all of the Property in a single
transaction or series of related transactions;

 

(iv)                              terminate, dissolve or wind-up the Company;

 

(v)                                 (1) apply for or consent to the appointment
of a receiver, trustee, custodian or liquidator of the Company or of all or a
substantial part of the assets of the Company, (2) admit in writing the
Company’s inability to pay its debts as they become due, (3) make a general
assignment for the benefit of creditors, (4) have an order for relief entered
against the Company under applicable federal bankruptcy law, or (5) file a

 

12

--------------------------------------------------------------------------------


 

voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors or taking advantage of any
insolvency law or any answer admitting the material allegations of a petition
filed against the Company in any bankruptcy, reorganization or insolvency
proceeding;

 

(vi)                              engage in any transaction that would result in
a Change in Control of the Company;

 

(vii)                           commingle the Company’s funds with those of any
other Person;

 

(viii)                        amend the Certificate;

 

(ix)                                issue an Interest to any Person who is not a
Member prior to such Issuance and admit such Person as an additional Member;

 

(x)                                   approve a merger or consolidation of the
Company with or into another Person or the acquisition by the Company of another
business (either by asset, stock or interest purchase) or any equity of another
entity;

 

(xi)                                authorize any transaction, agreement or
action on behalf of the Company that is unrelated to its purpose as set forth in
this Agreement, that otherwise contravenes this Agreement or that is not within
the usual course of the business of the Company; or

 

(xii)                             redeem any Interests or recapitalize the
Company.

 

(b)                                 In addition to the foregoing, no Member or
officer of the Company may do any of the following acts, without the unanimous
consent of all Members:

 

(i)                                     Cause or permit the Company to engage in
any activity that is not consistent with the purposes of the Company as set
forth in Section 1.3 hereof;

 

(ii)                                  Knowingly do any act in contravention of
this Agreement;

 

(iii)                               Do any act in violation of applicable laws
or regulations;

 

(iv)                              Knowingly do any act which would make it
impossible to carry on the ordinary business of the Company, except as otherwise
provided in this Agreement;

 

(v)                                 Possess Property, or assign rights in
specific Property, for other than a Company purpose; or

 

(vi)                              Perform any act that would subject any Member
to liability as a partner or otherwise as a result of its ownership of an
Interest in any jurisdiction.

 

5.3                           Quorum; Required Vote.  The presence, in person or
by proxy, of a Majority in Interest shall constitute a quorum for the
transaction of business by the Members.  The

 

13

--------------------------------------------------------------------------------


 

affirmative vote of a Majority in Interest shall constitute a valid decision of
the Members, except where a larger vote is required by the Act, the Certificate
or this Agreement.

 

5.4                           Procedure for Consent.

 

(a)                                  In any circumstances requiring the approval
or consent of the Members as specified in this Agreement, such approval or
consent shall, except as expressly provided to the contrary in this Agreement,
be given or withheld in the sole and absolute discretion of the Members and
conveyed in writing to the Board not later than ten (10) Business Days after
such approval or consent was requested by the Board or any Member.  If the
necessary approval or consent of the Members to such action is received, the
appropriate officers of the Company shall be authorized and empowered to
implement such action without further authorization by the Members.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, any approval or consent required of all or any
portion of the Members may be given at a meeting, in writing sent by U.S. first
class mail, by electronic transmission, or by facsimile transmission, and such
approval or consent need not be given simultaneously or in the same meeting or
conversation.

 

5.5                           Meetings.  Meetings of the Members shall be called
upon the written request of any Member.  The call shall state the nature of the
business to be transacted.  Notice of any such meeting shall be given to all
Members not less than ten (10) days nor more than sixty (60) days prior to the
date of such meeting.  Members may vote in person or by proxy at any such
meeting.

 

5.6                           Officers.

 

(a)                                  Establishment; Nomination and Election. 
The officers of the Company shall be nominated and elected by a Majority in
Interest, and may consist of a President and General Manager, one or more Vice
Presidents, a Chief Financial Officer, a Treasurer, and a Secretary.  Additional
offices may be created by Members from time to time.  Any number of offices may
be held by the same person.  The Members may choose not to fill any office for
any period as they may deem advisable, except that the offices of President and
Secretary shall be filled as expeditiously as possible.

 

(b)                                 Election and Term of Office.  The officers
of the Company shall be so nominated and elected annually by a Majority in
Interest at the Members’ first meeting held after January 1 of each year, or as
soon thereafter as convenient.  Each officer shall hold office until a successor
is duly elected and qualified or until his or her earlier death, resignation or
removal as hereinafter provided.  The Members hereby appoint Randy Schrick as
President and General Manager of the Company, to serve in such capacity until
his successor is duly elected and qualified or until his earlier resignation or
removal.

 

(c)                                  Removal.  Any officer or agent elected in
accordance with this Section 5.6 may be removed by the Board whenever in its
judgment the best interests of the Company would be served thereby, but such
removal shall be without prejudice to the contract rights, if any, of the person
so removed.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Vacancies.  Any vacancy occurring in any
office because of death, resignation, removal, disqualification or otherwise,
may be filled by the Board for the unexpired portion of the term.

 

(e)                                  Compensation.  Compensation of all
officers, if any, shall be fixed by the Board, and no officer shall be prevented
from receiving such compensation by virtue of his or her also being any
employee, officer, director or agent of a Member or any Member’s Affiliate(s).

 

(f)                                    Powers and Duties.  The powers and duties
of the officers will be those usually pertaining to their respective offices,
subject to the general direction and supervision of the Members in consultation
with the Board.  Such powers and duties will include the following:

 

(i)                                     President and General Manager.  The
President and General Manager shall be the chief executive officer of the
Company and shall be responsible for the general and active management of the
operation of the Company subject to the authority of the Members.  The President
and General Manager shall be responsible for the administration of the Company,
including general supervision of the policies of the Company, general and active
management of the financial affairs of the Company, and the day-to-day
operations of the Company (including the hiring and firing of other officers and
employees), and shall execute bonds, mortgages, or other contracts in the name
and on behalf of the Company.

 

(ii)                                  Vice Presidents.  Each Vice President
shall familiarize himself or herself with the affairs of the Company, and shall
have such powers and perform such duties as may be prescribed from time to time
by the Board or the President.  At the request of the President, any Vice
President may act temporarily in the place of the President and when so acting
shall possess all the powers of and perform all the duties of that officer.

 

(iii)                               Chief Financial Officer.  The Chief
Financial Officer shall have charge of the accounting affairs of the Company and
shall be responsible for keeping the financial books and records of the Company.

 

(iv)                              Secretary.  The Secretary shall attend all
meetings of the Board and all meetings of the Members, and shall record all
votes and the minutes of all such proceedings in books to be kept for that
purpose.  The Secretary shall give, or cause to be given, any notice required to
be given of any meetings of the Board and the Members, and shall perform such
other duties as may be prescribed by the Board or the President, under whose
supervision he shall be.

 

5.7                           Affiliate Transactions.  Notwithstanding anything
herein to the contrary, any contract or transaction between the Company or its
Subsidiaries, on one hand, and one of the Members or its Affiliates (excluding
the Company and its Subsidiaries), on the other hand (an “Affiliate
Transaction”) may only be approved, amended, modified or waived on behalf of the
Company or its Subsidiaries by a majority of the Advisors then in office who
were not appointed by the Member that is a party to the Affiliate Transaction,
even though less than a quorum.

 

15

--------------------------------------------------------------------------------


 

However, the Company shall be authorized to enter into and execute the Loan
Documents, the Ethanol Off-Take Agreement and the Food Grade Alcohol Off-Take
Agreement on the Effective Date without further action by the Board or the
Members.

 

5.8                           Cessation of Business.

 

(a)                                  If there is an EBITDA Loss in any one
fiscal quarter in excess of $500,000, MGP or ICPH shall have the right to cause
the Company to shut down the Plant.  If either such Member elects to shut down
the Plant (the “Electing Party”) and the other Member objects to shutting down
the Plant (the “Objecting Party”), the Electing Party shall have ten days to
withdraw its election.  If the Electing Party fails to withdrawal its election
during such ten-day period, the Plant will remain open and the Objecting Party
shall be allocated eighty percent of each subsequent quarter’s EBITDA Loss or
EBITDA Profit.  At the end of such quarter, the Electing Party may withdraw its
election.  If the election is withdrawn, the allocation of Losses shall revert
to being in accordance with Percentage Interests under Section 3.2.  If the
election is withdrawn, the allocation of Profits, if any, shall be 80% to the
Objecting Party and 20% to the Electing Party until the amount of Profits
allocated to the Members on an 80-20 basis equals the prior amount of Losses
allocated to the Members on an 80-20 basis.  Thereafter, subsequent Profits
shall be allocated to the Members in accordance with their respective Percentage
Interests under Section 3.1.  Notwithstanding anything herein to the contrary,
if upon liquidation of the Company there have been insufficient Profits to
allocate on an 80-20 basis to fully offset the Losses allocated on an 80-20
basis (including Profits or gain, if any, in connection with sale or other
liquidation of the Company), then the “Excess Loss” (as defined below) allocated
to the Objecting Party shall reduce on a dollar for dollar basis the amount of
the Capital Contribution otherwise distributable to such Member pursuant to
Section 13.2 and such amount shall instead be distributed to the Electing
Member.  For purposes of this Section 5.8, “Excess Loss” equals the amount of
Losses allocated to the Objecting Party pursuant to this Section 5.8 in excess
of the amount of Losses that would have been allocated to such Member in
accordance with its Percentage Interest and not offset by allocations of Profits
(on an 80-20 basis) pursuant to this Section 5.8.  An example of such
allocations of Profits and Losses is set forth on Exhibit C.

 

(b)                                 If there are three consecutive quarters of
Losses totaling $1,500,000 then either MGP or ICPH shall have the absolute right
to cause the Company to shut down the Plant, with neither Member having the
right to continue operating the plant.

 

(c)                                  Notwithstanding the provisions of
Section 5.8(a):

 

(i)                                     if Net Working Capital drops below
$2,500,000, either Member shall have the right to cause the Company to shut down
the Plant; and

 

(ii)                                  if the Company is in default of the Loan
Agreement for failure to pay principal or interest for two months, ICPH may
elect to cause the Company to shut down the Plant.

 

5.9                           Indemnification of Advisors, Officers and Members.

 

(a)                                  To the fullest extent permitted by law, the
Company, its receiver, or its trustee (in the case of its receiver or trustee,
to the extent of any Property) shall indemnify, save

 

16

--------------------------------------------------------------------------------


 

harmless, and pay all expenses, costs, or liabilities of or judgments, fines,
and claims against each Advisor and officer relating to any liability or damage
incurred by reason of such Advisor or officer being an Advisor or officer or any
act performed or omitted to be performed by such Advisor or officer in
connection with the business of the Company, including attorneys’ fees incurred
by such Advisor or officer in connection with the defense of any such action
(whether pursuant to a direct suit or derivative suit), including all such
liabilities under federal and state securities laws (including the Securities
Act of 1933, as amended).  Furthermore, the Company shall make advances for
expenses to such Advisor or officer with respect to the matters described in
this Section 5.9(a) to the maximum extent permitted by law.

 

(b)                                 To the fullest extent permitted by law, the
Company, its receiver, or its trustee (in the case of its receiver or trustee,
to the extent of Company Property) shall indemnify and hold harmless, to the
maximum extent permitted by law, each Member from and against any and all
liabilities, sums paid in settlement of claims, obligations, charges, actions
(formal or informal), claims (including, without limitation, claims for personal
injury under any theory or for real or personal property damage), liens, taxes,
damages (including, without limitation, punitive damages), penalties, fines,
investigation and remediation costs, and any other costs and reasonable expenses
(including, without limitation, reasonable attorneys’, experts’, and
consultants’ fees) imposed upon or incurred by any Member (whether or not
indemnified against by any other party) arising directly or indirectly out of:

 

(i)                                     the past, present, or future treatment,
storage, disposal, arrangement for disposal, generation, use, presence, release
or threatened release of any Hazardous Substances at or from any past, present,
or future properties or assets of the Company, including, but not limited to,
actions brought under the Comprehensive Environmental Response Compensation and
Liability Act; and/or

 

(ii)                                  the violation or alleged violation by the
Company or any third party of any Environmental Laws;

 

PROVIDED, HOWEVER, THAT MGPI SHALL NOT BE ENTITLED TO ANY INDEMNIFICATION UNDER
THIS SECTION  5.9(B) TO THE EXTENT THAT MGPI IS OBLIGATED TO INDEMNIFY, OR IS
OTHERWISE LIABLE TO, THE COMPANY OR ICPH UNDER THE CONTRIBUTION AGREEMENT OR THE
LLC INTEREST PURCHASE AGREEMENT, AS APPLICABLE.

 

(c)                                  The Company shall indemnify, save harmless,
and pay all expenses, costs, or liabilities of each Member if, for the benefit
of the Company, it makes any deposit, acquires any option, or makes any other
similar payment or assumes any obligation in connection with any property
proposed to be acquired by the Company and the Member suffers any financial loss
as the result of such action.

 

(d)                                 Notwithstanding the provisions of paragraphs
(a)-(c) above, no Member, Advisor, or officer of the Company, or officer,
director or shareholder of the any Member be indemnified from any liability for
fraud, bad faith, willful misconduct, or gross negligence, or intentional breach
of this Agreement.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary in
any of paragraphs (a)-(c) above, in the event that any provision in any of such
Sections is determined to be invalid in whole or in part, such Section shall be
enforced to the maximum extent permitted by law.

 

5.10                    Compensation and Loans.

 

(a)                                  Compensation and Reimbursement.  Except as
otherwise provided in this Section 5.10 and except for compensation approved by
the Board for any Member or Advisor who is employed by the Company, no Member or
Advisor shall receive any salary, fee, or draw for services rendered to or on
behalf of the Company, nor shall any Member be reimbursed for any expenses
incurred by such Member on behalf of the Company.

 

(b)                                 Expenses.  Each Member and Advisor may
charge the Company for any direct expenses reasonably incurred in connection
with the Company’s business.  Any duty or obligation imposed upon a Member or an
Advisor under this Agreement shall be performed at the Company’s expense, and no
Member or Advisor shall have a duty or obligation to act if the Company does not
have adequate funds to pay any expense associated with such act.

 

(c)                                  Loans. Subject to Section 5.2(a)(ii), any
Person may, with the consent of a Majority in Interest, lend or advance money to
the Company.  If any Member shall make any loan or loans to the Company or
advance money on its behalf, the amount of any such loan or advance shall not be
treated as a Capital Contribution but shall be a debt due from the Company.  The
amount of any such loan or advance by a lending Member shall be repayable out of
the Company’s cash and shall bear interest at such rate as the Board and the
lending Member shall agree but not in excess of the maximum rate permitted by
law.  Except as contemplated by the Loan Documents (as the same may be amended
from time to time), none of the Members shall be obligated to make any loan or
advance to, or on behalf of, the Company.

 

5.11                    Issuance of Additional Interests in Company.

 

(a)                                  If the Board shall determine that the
Company needs funds which cannot be borrowed from a third-party lender on
reasonable terms, any Member may make an additional Capital Contribution to the
Company in exchange for the issuance of additional Interests and/or, subject the
final approval of a Supermajority in Interest as required by
Section 5.2(a)(xii), the Board may seek additional investors in the Company. 
Any such additional Capital Contributions shall be made in accordance with
Section 2.3.

 

(b)                                 If the Company issues and sells additional
Interests or a new class of interests in the Company pursuant to this
Section 5.11, the Company shall first offer to sell said additional Interests or
new class of interests to the then Members, who shall have the preemptive right,
for a period of ten (10) days following such offer, to subscribe for and to
purchase at the price fixed therefor up to an amount of said additional
Interests or said new interests in the Company (in such minimum increments as
the Board may require) which will allow, as nearly as practicable as determined
by the Board, each then Member to retain, in the aggregate with respect to all
Interests and the new class of interests in the Company, if any, held by it, the
same Percentage Interest as such Member has immediately before the issuance of
such additional Interests or said new class of interests in the Company.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Each Person purchasing any additional
Interest or new class of interest in the Company pursuant to this Section 5.11
who is not a member of the Company immediately prior to such purchase shall be
deemed admitted to the Company as a Member upon the consent of a Supermajority
in Interest and shall be subject to and bound by this Agreement as if it were an
original party hereto.  No further action or consent of any other Member shall
be required for the admission of a Member pursuant to this Section 5.11, and
each Person who is or shall become a Member hereby consents to each and every
admission to the Company pursuant to this Section 5.11.

 

5.12                    Tax Matters Member.  ICPH is authorized to act as the
“Tax Matters Partner” under the Code and in any similar capacity under state or
local law.

 

Article VI

ROLE OF ADVISORY BOARD

 

6.1                           Creation of Advisory Board.

 

(a)                                  The Company shall have a Board of Advisors
(the members of such Board referred to herein as “Advisors”) to advise and
consult with the Members or to act on behalf of the Members as expressly
permitted by this Agreement or a subsequent resolution of the Members.  The
Board shall assist and make recommendations to the Members with respect all
aspects of the business and affairs of the Company, including without
limitation, the following matters:

 

(i)                                     strategic business planning;

 

(ii)                                  investment activities, including private
equity and venture capital investments;

 

(iii)                               major acquisitions or dispositions;

 

(iv)                              implementation of best practices in effecting
the Company’s business and operating strategies;

 

(v)                                 providing management performance assessments
and recommendations; and

 

(vi)                              assisting in resolving and mediating
differences that may, from time to time, arise with respect to the philosophy,
policies (including, without limitation, distribution and redemption policies)
and interests of the Members (including, without limitation, the valuation of
Interests), and the performance of the Company’s officers.

 

(b)                                 Except as otherwise expressly set forth in
this Agreement, the decisions of the Board shall be advisory only, and no
decision of the Board shall bind or control the authority of the Members in the
management and control of the Company.  Notwithstanding the foregoing
limitation, it is the intent of the Members that Board recommendations be
seriously and prudently considered by the Members and the officers of the
Company in carrying out their respective responsibilities on behalf of the
Company and the Members.

 

19

--------------------------------------------------------------------------------


 

6.2                           Appointment of Advisors.

 

(a)                                  At all times prior to ICPH exercising its
purchase rights pursuant to the ICPH Option, the Board shall be comprised of six
(6) Advisors as follows: (i) MGPI shall have the sole right to designate
one-half of the Advisors to the Board; and (i) ICPH shall have the sole right to
designate one-half of the Advisors to the Board.

 

(b)                                 At all times after ICPH exercises its
purchase rights pursuant to the ICPH Option, the Board shall be comprised of six
Advisors as follows: (i) MGPI shall have the sole right to designate two
Advisors to the Board; and (i) ICPH shall have the sole right to designate four
Advisors to the Board.

 

(c)                                  The initial MGPI designees to the Board
shall be Timothy W. Newkirk, John Speirs and Randy Schrick.  The initial ICPH
designees to the Board shall be Peter Coxon, Evan Behrens and Timothy Power.

 

(d)                                 Advisors designated to serve on the Board
may only be removed (with or without cause) by the Member having the right to
designate such Advisors, and any vacancy caused by the death or resignation or
removal from the Board of any Advisor shall be filled by only the Member who
designated the Advisor creating such vacancy.

 

(e)                                  Each Advisor shall be required, as a
condition of service on the Board, to execute and deliver a confidentiality
agreement in form and substance consistent with Section  7.3, respecting the
maintenance of the Company’s confidential information and trade secrets.

 

6.3                           Board Meetings.

 

(a)                                  Regular meetings of the Advisors shall be
held on a quarterly basis or more frequently as determined by the Board.  In
addition, any Advisor may call a meeting of the Board upon at least 5 days’
Notice to the other Advisors.  A written waiver of such notice, signed by each
Advisor entitled to notice, whether before or after the date stated therein,
shall be deemed equivalent to notice; provided that neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the
Advisors need be specified in such written waiver of notice.  Attendance of an
Advisor at a meeting also shall constitute a waiver of notice of such meeting.
Meetings of the Board shall be held at the principal offices of the Company as
set forth in Section 1.4 hereof, or at such other place as shall be designated
from time to time by the Advisor calling the meeting.  At any meeting, any
Advisor may participate by telephone or similar communication equipment,
provided that the Advisors participating in such meeting can hear each other. 
Meetings shall be held in accordance with a schedule established by the Chairman
of the Advisory Board.

 

(b)                                 No action may be taken at a meeting of the
Board unless a quorum is present. A quorum shall consist of at least a majority
of the total number of Advisors then in office; provided that such majority
present includes at least one Advisor appointed by MGPI and at least one Advisor
appointed by ICPH.  Notwithstanding the foregoing, the requirement for the
presence of at least one Advisor appointed by each Member shall not apply to a
meeting for which notice is given pursuant to Section 6.3(a) unless the absence
of all such Advisors appointed by a Member is due to unavoidable circumstances
as determined by a majority of the

 

20

--------------------------------------------------------------------------------


 

total number of Advisors then sitting on the Board in their reasonable
discretion.  Each Advisor shall be entitled to cast one vote with respect to any
decision requiring the approval of the Board.  All actions by the Board must be
approved by a majority of the total number of Advisors then sitting on the
Board.

 

(c)                                  Any action requiring the approval of the
Board may be taken in any manner convenient to the Board (including by meetings
in person, telephonic and video conference meetings, votes by electronic mail or
other electronic means or by written consent), so long as (i) such action is
taken or approved by a majority of the total number of the Advisors then in
office and (ii) each Advisor is provided with reasonable prior notice of any
such proposed action or meeting.  Minutes or comparable written records of all
Board meetings or actions shall be maintained by the Company at the direction of
the Board.

 

6.4                           Governance of Advisory Board.  The Board shall
establish procedures for (i) the purposes of conducting the business of the
Board, including the appointment of a chairman, (ii) recommendations in
connection with the appointment and/or filling of vacancies, and (iii) the
general governance of its affairs.  The failure to establish any such procedures
shall not affect the validity of any action taken by the Board in accordance
with this Agreement.

 

Article VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1                           In General.  As of the date hereof, each of the
Members hereby makes each of the representations, warranties and covenants
applicable to such Member as set forth in Article VII to each other Member and
to the Company, and all of which shall survive the execution of this Agreement.

 

7.2                           Representations and Warranties.  Each Member
hereby represents and warrants that:

 

(a)                                  Due Incorporation or Formation;
Authorization of Agreement.  If such Member is a corporation, a limited
liability company or a partnership, it is duly organized or duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation and has the corporate, limited
liability company or partnership power and authority to own its property and
carry on its business as owned and carried on at the date hereof and as
contemplated hereby.  Such Member is duly licensed or qualified to do business
and in good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder.  Such Member has
the individual, corporate, limited liability company or partnership power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and, if such partner is a corporation, limited liability company or
partnership, the execution, delivery, and performance of this Agreement has been
duly authorized by all necessary corporate, limited liability company or
partnership action.  This Agreement constitutes the legal, valid, and binding
obligation of such Member.

 

(b)                                 No Conflict With Restrictions; No Default. 
Neither the execution, delivery and performance of this Agreement nor the
consummation by such Member of the

 

21

--------------------------------------------------------------------------------


 

transactions contemplated hereby (i) will conflict with, violate, or result in a
breach of any of the terms, conditions or provisions of any law, regulation,
order, writ, injunction, decree, determination, or award of any court, any
governmental department, board, agency, or instrumentality, domestic or foreign,
or any arbitrator, applicable to such Member, (ii) will conflict with, violate,
result in a breach of, or constitute a default under any of the terms,
conditions or provisions of the articles of incorporation, bylaws, articles of
organization, operating agreement or partnership agreement of such Member or of
any material agreement or instrument to which such Member is a party or by which
such Member is or may be bound or to which any of its material properties or
assets is subject, (iii) will conflict with, violate, result in a breach of,
constitute a default under (whether with notice or lapse of time or both),
accelerate or permit the acceleration of the performance required by, give to
others any material interests or rights, or require any consent, authorization
or approval under any indenture, mortgage, lease agreement or instrument to
which such Member is a party or by which such Member is or may be bound, or
(iv) will result in the creation or imposition of any lien upon any of the
material properties or assets of such Member.

 

(c)                                  Governmental Authorizations.  Any
registration, declaration or filing with, or consent, approval, license, permit
or other authorization or order by, any governmental or regulatory authority,
domestic or foreign, that is required in connection with the valid execution,
delivery, acceptance and performance by such Member under this Agreement or the
consummation by such Member of any transaction contemplated hereby has been
completed, made or obtained on or before the effective date of this Agreement.

 

(d)                                 Litigation.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of such Member,
threatened against or affecting such Member or any of its properties, assets or
businesses in any court or before or by any governmental department, board,
agency or instrumentality, domestic or foreign, or any arbitrator which could,
if adversely determined (or, in the case of an investigation could lead to any
action, suit, or proceeding, which if adversely determined could) reasonably be
expected to materially impair such Member’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Member; and such Member has not received any
currently effective notice of any default, and such Member is not in default,
under any applicable order, writ, injunction, decree, permit, determination, or
award of any court, any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could reasonably
be expected to materially impair such Member’s ability to perform its
obligations under this Agreement or to have a material adverse effect on the
consolidated financial condition of such Member.

 

(e)                                  Investigation.  Such Member is acquiring
its Interest in the Company based upon its own investigation and, in the case of
ICPH, in reliance on the representations, warranties and covenants of MGPI set
forth in the Contribution Agreement and the LLC Interest Purchase Agreement, and
the exercise by such Member of its rights and the performance of its obligations
under this Agreement will be based upon its own investigation, analysis and
expertise and, in the case of ICPH, the representations, warranties and
covenants of MGPI set forth in the Contribution Agreement and the LLC Interest
Purchase Agreement.  Such Member’s acquisition of its Interest in the Company is
being made for its own account for investment, and not with a view to the sale
or distribution thereof.  Such Member is a sophisticated investor possessing an

 

22

--------------------------------------------------------------------------------


 

expertise in analyzing the benefits and risks associated with acquiring
investments that are similar to the acquisition of its Interest in the Company.

 

7.3                           Confidentiality.  Each Member hereby agrees to
keep confidential all non-public proprietary information of the Company
(“Confidential Information”) including financial information, customer lists,
supplier lists, budgets, concepts, ideas, projects and proposals, and any and
all other intellectual property or trade secrets of the Company.  Each Member
shall hold Confidential Information in confidence and protect it with the same
degree of care with which it protects its own information of like importance but
in no event less than reasonable care.  Notwithstanding the foregoing, the
restrictions contained in this Section 7.3 shall not apply to any information
that: (a) is now, or subsequently becomes, publicly available other than as the
result of an unauthorized disclosure by such Member or any of its employees or
agents; (b) was known to such Member or any of its employees or agents and was
legitimately in such party’s possession, without any prior obligation to the
Company to keep such information confidential, prior to such Member obtaining
such information in its capacity as a Member; (c) such Member or any of its
employees or agents receives from a third party having legitimate possession of
such information and who is not under any obligation to keep such information
confidential; or (d) such Member or any of its employees or agents independently
acquires or develops without use of any information obtained by such Member in
its capacity as a Member.

 

7.4                           Nonsolicitation.  Each Member hereby agrees as
follows:

 

(a)                                  While a Member and for a period of two
years thereafter, such Member shall not, directly or indirectly, and shall cause
any of his or her Affiliates not to: (i) induce or attempt to induce any
employee of the Company and its Subsidiaries to leave such employment; or
(ii) induce or attempt to induce any customer, supplier, vendor, licensee,
distributor, contractor, or other business relation of the Company and its
Subsidiaries to cease doing business with, or materially and adversely alter its
business relationship with, the Company and its Subsidiaries; provided, however,
that general advertising or other recruiting efforts not specifically targeting
such persons shall not be deemed to be a breach of the restrictions set forth in
this paragraph.

 

(b)                                 While a Member and for a period of two years
thereafter, such Member shall not make or solicit, or encourage others to make
or solicit, directly or indirectly, any derogatory or negative statement or
communication about the Company and its Subsidiaries or their businesses,
services, or activities; provided, however, that such restriction shall not
prohibit truthful testimony compelled by legal process.  Notwithstanding
anything herein to the contrary, nothing in this paragraph (b) shall prevent any
Member from exercising such Member’s authority, or enforcing such Member’s
rights or remedies, under this Agreement, under any other contract, or
applicable law.

 

(c)                                  The provisions of this Section shall be in
addition to and not in lieu of the provisions of any other written agreement
between the Company or its Subsidiaries and any Member.

 

23

--------------------------------------------------------------------------------


 

Article VIII

BOOKS AND RECORDS

 

8.1                           Books and Records.  The Company shall maintain at
its principal place of business separate books of accounts for the Company which
shall show a true and accurate record of all costs and expenses incurred, all
changes made, all credits made and received, and all income derived in
connection with the conduct of the Company and the operation of its business in
accordance with GAAP consistently applied, and, to the extent inconsistent
therewith, in accordance with this Agreement.  The Company shall also maintain
at its principal place of business such books and records as may be required
under the Act.  The Company shall use either the cash or accrual method of
accounting (as determined by the Board) in preparation of its annual reports and
for tax purposes and shall keep its books and records accordingly.  Any Member
or its designated representative shall have the right, at any reasonable time,
to have access to and inspect and copy (at such Member’s expense) the contents
of such books or records.

 

8.2                           Reports.

 

(a)                                  In General.  The Chief Financial Officer,
or, in the absence of a Chief Financial Officer, the Board, shall be responsible
for the preparation of financial reports of the Company and the coordination of
financial matters of the Company with the Company’s attorneys and accountants.

 

(b)                                 Annual Reports.  Within ninety (90) days
after the end of each Fiscal Year and at such time as distributions are made to
the Members pursuant to Section 13.2 hereof following the occurrence of a
Liquidating Event, the Chief Financial Officer, or, in the absence of a Chief
Financial Officer, the Board, shall cause to be prepared and each Member to be
furnished with financial statements, audited or unaudited as determined by the
Board, prepared in all material respects on an accrual income tax basis, and, to
the extent inconsistent therewith, in accordance with this Agreement, including
the following:

 

(i)                                     A copy of the balance sheet of the
Company as of the last day of such Fiscal Year;

 

(ii)                                  A statement of income or loss for the
Company for such Fiscal Year;

 

(iii)                               A statement of the Members’ Capital Accounts
and changes therein for such Fiscal Year; and

 

(iv)                              A statement of the Company’s Net Cash Flow for
such Fiscal Year.

 

(c)                                  Quarterly Reports.  Within thirty (30) days
after the completion of each fiscal quarter, the Chief Financial Officer, or, in
the absence of a Chief Financial Officer, the Board, shall cause the Company’s
regularly prepared unaudited financial statements to be distributed to the
Members.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Monthly Reports.  Within fifteen (15) days
after the completion of each calendar month, the Chief Financial Officer, or, in
the absence of a Chief Financial Officer, the Board, shall cause the Company’s
regularly prepared unaudited financial statements to be distributed to the
Members.

 

8.3                           Tax Information.  Necessary tax information shall
be delivered to each Member after the end of each Fiscal Year of the Company
together with the annual reports described in Section 8.2(b) hereof.

 

Article IX

AMENDMENTS

 

9.1                           Amendments.

 

(a)                                  Amendments to this Agreement may be
proposed by Members holding ten percent (10%) or more of the Interests. 
Following such proposal, the Secretary, or, in the absence of a Secretary, the
Board, shall submit to the Members a verbatim statement of any proposed
amendment, providing that counsel for the Company shall have approved of the
same in writing as to form, and the Secretary, or in the absence of a Secretary,
the Board shall include in any such submission a recommendation as to the
proposed amendment.  The Members shall vote on the proposed amendment by written
consent or shall call a meeting to vote thereon and to transact any other
business that it may deem appropriate.  A proposed amendment shall be adopted
and be effective as an amendment hereto if it receives the affirmative vote of a
Supermajority in Interest.

 

(b)                                 Notwithstanding Section 9.1(a) hereof, this
Agreement shall not be amended without the consent of each Member adversely
affected if such amendment would  (i) modify the limited liability of a Member,
(ii) alter in a manner disproportionate to the other Members and such Member’s
Percentage Interest the interest of a Member in Profits, Losses, Net Cash Flow,
other items, or any Company distribution, except upon the sale of additional
Interests, or (iii) reduce the percentage of Members or Advisors required to
approve, or consent to, any action to be taken by the Members or Advisors on
behalf of the Company.

 

Article X

TRANSFERS OF INTERESTS

 

10.1                    Restriction on Transfers.  Except as otherwise permitted
by this Agreement, no Member or Interest Holder shall Transfer all or any
portion of its Interests without the consent of a Supermajority in Interest.  In
the event that any Member or Interest Holder shall Transfer any of its
Interests, any such transfer, pledge, hypothecation, collateral assignment or
encumbrance may only be made pursuant to the foregoing consent requirement and
to an agreement that requires the transferee, pledgee or secured party to be
bound by all of the terms and conditions of this Article X, and regardless of
whether such an agreement is executed, the transferee, pledgee or secured party
shall, in fact, be bound by all of the terms and conditions of this Article X.

 

10.2                    Permitted Transfers.  Subject to the conditions and
restrictions set forth in Section 10.3 hereof and below in this Section 10.2, a
Member may at any time Transfer all or any portion of its Interests to (a) any
other Member, (b) any member of the transferor’s Family,

 

25

--------------------------------------------------------------------------------


 

(c) any Affiliate of the transferor, including any equity owner of the
transferor, (d) the transferor’s administrator or trustee to whom such Interests
are transferred involuntarily by operation of law, (e) in the case of a
transferor which is a trust or estate, any beneficiary of such transferor trust
or estate or any trust for the exclusive benefit of one or more of the
beneficiaries of the transferor trust or estate or of members of any such
beneficiary’s Family, (f) subject to compliance with Section 10.1, any purchaser
approved by a Supermajority in Interest or (g) a pledge to a commercially
acceptable lender providing financing to a Member, but any foreclosure of such
pledge shall be treated as an Involuntary Transfer.  Any Transfer permitted by
this Section 10.2 is referred to in this Agreement as a “Permitted Transfer”. 
ICPH acknowledges that MGPI has pledged, or contemporaneously with the execution
of this Agreement will pledge, its Interest to Wells Fargo Bank, National
Association.

 

10.3                    Conditions to Permitted Transfers.  A Transfer shall not
be treated as a Permitted Transfer under Section 10.2 hereof unless and until
each of the following conditions is satisfied or is waived by the Board:

 

(a)                                  Except in the case of a Transfer of
Interests involuntarily by operation of law (an “Involuntary Transfer”), the
transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer and to confirm the
agreement of the transferee to be bound by the provisions of this Article X.  In
the case of a Transfer of Interests involuntarily by operation of law, the
Transfer shall be confirmed by presentation to the Company of legal evidence of
such Transfer, in form and substance satisfactory to counsel to the Company and
shall be subject to the purchase rights set forth in Section 10.4.  In all
cases, the Company shall be reimbursed by the transferor and/or transferee for
all costs and expenses that it reasonably incurs in connection with such
Transfer, including any and all accounting and other expenses incurred as a
result of adjustments to basis of the Company’s assets pursuant to Code
Section 743(b).

 

(b)                                 Except in the case of an Involuntary
Transfer, the transferor shall furnish to the Company an opinion of counsel,
which counsel and opinion shall be satisfactory to the Company, that the
Transfer will not cause the Company to terminate for federal income tax purposes
and that such Transfer will not cause the application of the rules of Code
Sections 168(g)(1)(B) and 168(h) (generally referred to as the “tax exempt
entity leasing rules”) or similar rules to apply to the Company, the Property,
or the Members.

 

(c)                                  The transferor and transferee shall furnish
the Company with the transferee’s taxpayer identification number, sufficient
information to determine the transferee’s initial tax basis in the Interests
transferred, and any other information reasonably necessary to permit the
Company to file all required federal and state tax returns and other legally
required information statements or returns.  Without limiting the generality of
the foregoing, the Company shall not be required to make any distribution
otherwise provided for in this Agreement with respect to any transferred
Interests until it has received such information.

 

(d)                                 Except in the case of an Involuntary
Transfer, either (a) such Interests shall be registered under the Securities Act
of 1933, as amended, and any applicable state securities laws, or (b) the
transferor shall provide an opinion of counsel, which opinion and

 

26

--------------------------------------------------------------------------------


 

counsel shall be satisfactory to the Company, to the effect that such Transfer
is exempt from all applicable registration requirements and that such Transfer
will not violate any applicable laws regulating the Transfer of securities.

 

10.4                    Involuntary Transfer — Purchase Rights.

 

(a)                                  Upon an Involuntary Transfer, a Majority in
Interest (determined by excluding any affected Member) may, but is not required
to, elect to cause the Company to purchase such Member’s Interest as provided in
this Section 10.4 by providing written notice to the withdrawing Member or such
withdrawing Member’s successors or personal representative (the “Withdrawing
Member”).  Such notice shall be given to the Withdrawing Member within ninety
(90) days following the date of the Event of Withdrawal (the “Valuation Date”). 
The purchase price for any Interest to be purchased by the Company pursuant to
this Section 10.4 shall be the fair market value of such Interest as agreed to
among the Members, including the Withdrawing Member, or otherwise determined in
accordance with this Section 10.4.

 

(b)                                 If the Members cannot agree upon a fair
market value, the value shall be determined by an appraiser (the “Appraiser”)
agreed to by the Members (including the Withdrawing Member).  If the Members
(including the Withdrawing Member) cannot agree as to an Appraiser, then the
non-withdrawing Member shall select one appraiser, the Withdrawing Member shall
select one appraiser, and a third shall be selected by the first two appraisers
chosen.  The decision of a majority of the appraisers shall be binding on al the
parties and such majority of the appraisers shall be deemed to be the
“Appraiser” for purposes of this Section 10.4.  The fair market value of the
Interest to be purchased shall be equal to the amount, if any, that the
Withdrawing Member would receive if the Property (including the non-liquid
assets, valued at their Market Value (hereinafter defined)) were sold as of the
Valuation Date, the Company was dissolved and the proceeds from the hypothetical
sale of the Property as of the Valuation Date were distributed to the Members in
accordance with Section 13.2; provided, however, that the Members shall estimate
for purposes of such calculation the reasonable selling and liquidation expenses
and, except to the extent otherwise taken into account in determining the Market
Value of non-liquid assets under Section 10.4(c), all Company debts, liabilities
and obligations as of such date.

 

(c)                                  For purposes of this Section 10.4, the
“Market Value” of the non-liquid assets of the Company shall mean the gross fair
market value thereof as determined by the Appraiser.  If appraisal of any real
property of the Company will be necessary, the Appraiser shall be an M.A.I.
member of the American Institute of Real Estate Appraisers or an S.R.A. member
of the Society of Real Estate Appraisers (or any successor association or body
of comparable standing if neither of such associations is then in existence).

 

(d)                                 Within fifteen (15) days after the Market
Value of the non-liquid assets is determined, the Company shall give notice to
the Withdrawing Member and the other Members as to the purchase price of the
Withdrawing Member’s Interest.  A Majority in Interest (determined by excluding
the Withdrawing Member) shall then have the option (i) to not cause the Company
to purchase the Withdrawing Member’s Interest, in which event the Withdrawing
Member shall have only the rights described in Section 10.7 of a Person who
acquired one or more Interests but who is not admitted as a Substitute Member,
or (ii) to have the Company

 

27

--------------------------------------------------------------------------------


 

purchase the Interest, and if so, shall promptly set the date on which the
closing of the purchase shall occur (the “Closing Date”), which date shall not
be less than ten (10) days or more than thirty (30) days from the date the
notice by the Company is given.  At the closing, the Withdrawing Member shall
execute and deliver to the Company such deeds, bills of sale, assignments and
other instruments as shall reasonably be requested by the Company to effect the
Transfer, as of the Valuation Date, of all the Withdrawing Member’s right, title
and interest in the Company and its Property.   Unless otherwise agreed upon by
the Company and the Withdrawing Member, the Company shall pay the purchase price
to the Withdrawing Member as follows:

 

(i)                                     An amount equal to twenty percent (20%)
of the purchase price shall be paid to the Withdrawing Member on the Closing
Date by wire transfer of immediately available funds.

 

(ii)                                  The balance of the purchase price shall be
evidenced by a promissory note, dated as of the Closing Date, from the Company
to the Withdrawing Member providing for principal to be payable in 20
consecutive equal quarterly installments, commencing three (3) months from the
Closing Date, and for accrued interest to be payable on each principal
installment date.  The interest rate payable on the unpaid balance of the
promissory note shall be adjusted annually and for any given period shall be an
annual rate equal to the Prime Rate (as defined in the Term Loan Agreement)  in
effect on the first banking day of such year plus one percent (1.0%).  Such
promissory note shall be secured by the Interest acquired and shall also be due
and payable in full upon the commencement of distributions upon the liquidation
of the Company or the sale or other disposition of all or substantially all the
Company’s assets.  The Company shall have the right to prepay the note, in whole
or in part, from time to time, without penalty.

 


THE PURCHASE PRICE SHALL BE DEEMED A PAYMENT WITH RESPECT TO THE PROPERTY UNDER
SECTION 736(B) OF THE CODE TO THE EXTENT OF THE WITHDRAWING MEMBER’S CAPITAL
ACCOUNT BALANCE, AND THE REMAINDER SHALL BE DEEMED A DISTRIBUTIVE SHARE UNDER
SECTION 736(A) OF THE CODE.


 

(e)                                  The Company shall pay the fees and expenses
of the Appraiser engaged pursuant to this Section 10.4, but the cost thereof
shall not be taken into account by the Appraiser in determining the purchase
price of the Withdrawing Member’s Interest.

 

(f)                                    The Company, by action of the Members,
may assign its purchase rights hereunder to any Member or other Person.

 

10.5                    Drag Along Rights.

 

(a)                                  In the event of an Approved Sale (as
defined below), each Member will (i) consent to and raise no objections against
the Approved Sale or the process pursuant to which the Approved Sale was
arranged and (ii) if the Approved Sale is structured as a sale of Interests,
each Member will agree to sell his, her or its Interest on the terms and
conditions of the Approved Sale.  Each Member will take all necessary and
desirable actions as directed by the Board in connection with the consummation
of any Approved Sale, including without limitation executing the applicable
purchase agreement and granting indemnification rights; provided that

 

28

--------------------------------------------------------------------------------


 

any Member required to make indemnification payments in connection with any
Approved Sale shall have a right to recover from the other Members to the extent
that the amount required to be paid by such Member is disproportionate to the
proportion of the total consideration received by all Members, compared to the
consideration actually received by such Member.

 

(b)                                 Each Member will bear his, her or its pro
rata share (based upon the number of Interests sold) of the reasonable costs of
any sale of Interests pursuant to an Approved Sale to the extent such costs are
incurred for the benefit of all selling Members and are not otherwise paid by
the Company or the acquiring Person.  Costs incurred by any Member on his, her
or its own behalf will not be considered costs of the Approved Sale.

 

(c)                                  For purposes of this Section 10.5, an
“Approved Sale” means the sale of the Company, in a single transaction or a
series of related transactions, to a third party (i) pursuant to which such
third party proposes to acquire all of the outstanding Interests (whether by
merger, consolidation, recapitalization, reorganization, purchase of the
outstanding Interests or otherwise) or all or substantially all of the assets of
the Company, (ii) which has been approved by a Supermajority in Interest, and
(iii) pursuant to which all Members will receive (whether in such transaction
or, with respect to an asset sale, upon a subsequent liquidation) the same form
and amount of consideration per Percentage Interest or, if any Members are given
an option as to the form and amount of consideration to be received, all Members
are given the same option.

 

10.6                    Prohibited Transfers.

 

(a)                                  Any purported Transfer of Interests that is
not a Permitted Transfer shall be null and void and of no force or effect
whatever; provided that, if the Company is required to recognize a Transfer that
is not a Permitted Transfer, the Interest Transferred shall be strictly limited
to the transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Interests, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Interests may have to the
Company.

 

(b)                                 In the case of a Transfer or attempted
Transfer of Interests that is not a Permitted Transfer, the parties engaging or
attempting to engage in such Transfer shall be liable to indemnify and hold
harmless the Company and the other Members from all cost, liability, and damage
that any of such indemnified Persons may incur (including, without limitation,
incremental tax liability and lawyers’ fees and expenses) as a result of such
Transfer or attempted Transfer and efforts to enforce the indemnity granted
hereby.

 

10.7                    Rights of Transferee or Assignees.  A Person who
acquires one or more Interests but who is not admitted as a Substituted Member
pursuant to Section 10.8 hereof shall be entitled only to allocations and
distributions with respect to such Interests in accordance with this Agreement,
and shall have no right to any information or accounting of the affairs of the
Company, shall not be entitled to inspect the books or records of the Company,
and shall not have any of the rights of a Member under the Act or this
Agreement.

 

29

--------------------------------------------------------------------------------


 

10.8                    Admission of Substituted Members.  Subject to the other
provisions of this Article X, a transferee of Interests may be admitted to the
Company as a Substituted Member only upon satisfaction of the conditions set
forth below in this Section 10.8:

 

(a)                                  A Majority in Interest other than the
transferor Member consent to such admission, and the terms and conditions of
such admission, which consent may be given or withheld in the sole and absolute
discretion of the Members (e.g., such consent may be withheld unreasonably);

 

(b)                                 The Interests with respect to which the
transferee is being admitted were acquired by means of a Permitted Transfer;

 

(c)                                  The transferee becomes a party to this
Agreement as a Member and executes such documents and instruments as the Board
may reasonably request, as may be necessary or appropriate to confirm such
transferee as a Member in the Company and such transferee’s agreement to be
bound by the terms and conditions hereof;

 

(d)                                 The transferee pays or reimburses the
Company for all reasonable legal, filing, and publication costs that the Company
incurs in connection with the admission of the transferee as a Member with
respect to the Transferred Interests;

 

(e)                                  The transferee of Interests (other than,
with respect to clauses (i) and (ii) below, a transferee that was a Member prior
to the Transfer) shall, by written instrument in form and substance reasonably
satisfactory to the Board (and, in the case of clause (iii) below, the
transferor Member), (i) make representations and warranties to each
nontransferring Member equivalent to those set forth in Section 7.2, (ii) accept
and adopt the terms and provisions of this Agreement, including this Article X,
and (iii) assume the obligations of the transferor Member under this Agreement
with respect to the transferred Interests.  The transferor Member shall be
released from all such assumed obligations except (x) those obligations or
liabilities of the transferor Member arising out of a breach of this Agreement,
(y) those obligations or liabilities of the transferor Member based on events
occurring, arising or existing prior to the date of Transfer, and (z) any
Capital Contribution or other financing obligation (including any loan
guarantees) of the transferor Member under this Agreement; and

 

(f)                                    If the transferee is not an individual of
legal majority, the transferee provides the Company with evidence satisfactory
to counsel for the Company of the authority of the transferee to become a Member
and to be bound by the terms and conditions of this Agreement.

 

10.9                    Distributions and Applications in Respect to Transferred
Interests.  If any Interest is sold, assigned, or Transferred during any Fiscal
Year in compliance with the provisions of this Article X, Profits, Losses, each
item thereof, and all other items attributable to the Transferred Interest for
such Fiscal Year shall be divided and allocated between the transferor and the
transferee by taking into account their varying Interests during such Fiscal
Year in accordance with Code Section 706(d), using any conventions permitted by
law and selected by the Board.  All distributions on or before the date of such
Transfer shall be made to the transferor, and all distributions thereafter shall
be made to the transferee.  Solely for purposes

 

30

--------------------------------------------------------------------------------


 

of making such allocations and distributions, the Company shall recognize such
Transfer not later than the end of the calendar month during which it is given
notice of such transfer, provided that, if the Company is given notice of a
Transfer at least ten (10) Business Days prior to the transfer the Company shall
recognize such Transfer as the date of such Transfer, and provided further that,
if the Company does not receive a notice stating the date such Interest was
transferred and such other information as a Supermajority in Interest may
reasonably require within thirty (30) days after the end of the Fiscal Year
during which the Transfer occurs, then all such items shall be allocated, and
all distributions shall be made, to the Person who, according to the books and
records of the Company, was the owner of the Interest on the last day of the
Fiscal Year during which the Transfer occurs.  Neither the Company nor the
Members shall incur any liability for making allocations and distributions in
accordance with the provisions of this Section 10.9, whether or not any such
Member or the Company has knowledge of any Transfer of ownership of any
Interest.

 

10.10             Covenants.  Each Member hereby represents, covenants and
agrees with the Company for the benefit of the Company and all Members, that
(i) it is not currently making a market in Interests and will not in the future
make a market in Interests, (ii) it will not Transfer its Interests on an
established securities market, a secondary market (or the substantial equivalent
thereof) within the meaning of Code Section 7704(b) (and any regulations,
proposed regulations, revenue rulings, or other official pronouncements of the
Internal Revenue Service or Treasury Department that may be promulgated or
published thereunder), and (iii) in the event such Regulations, revenue rulings,
or other pronouncements treat any or all arrangements which facilitate the
selling of partnership interests and which are commonly referred to as “matching
services” as being a secondary market or substantial equivalent thereof, it will
not Transfer any Interest through a matching service that is not approved in
advance by the Company.  Each Member further agrees that it will not Transfer
any Interest to any Person unless such Person agrees to be bound by this
Section 10.10 and to Transfer such Interests only to Persons who agree to be
similarly bound.

 

10.11             Co-Sale Rights.  No Member or Interest Holder may Transfer any
Interest (or equivalents) for value to any third party (except through a sale
pursuant to a public offering), unless each other Member or Interest Holder is
offered a pro rata right (with respect to any Interests owned by such Member or
Interest Holder individually at the time of such sale, on a fully diluted basis)
on not less than twenty (20) days’ advance written notice to participate in any
such sale for a purchase price per Interest and on other terms and conditions no
less favorable to such other Members or Interest Holders than those applicable
to the Member or Interest Holder originally proposing to Transfer its Interest. 
In the event that the other Members or Interest Holders fail to respond to such
notice within such time period, the Member or Interest Holder proposing to
Transfer its Interest may proceed with such Transfer without regard to the
Co-Sale Right in this Section 10.11 provided that such Transfer is otherwise in
compliance with this Agreement.

 

31

--------------------------------------------------------------------------------


 

Article XI

MEMBER EVENTS

 

11.1                    Certain Events.  Either Member may elect a remedy set
forth in Section 11.2 if the Members are unable to agree on a material decision
with respect to the Company within thirty (30) days of the request for a
decision being raised.

 

11.2                    Remedies for Certain Events.  A Member may, within 90
days of becoming aware of the occurrence of the events specified in
Section 11.1, give notice of the event to the other Member. The notice must
specify one of the following alternative remedies (which are exclusive
remedies):

 

(a)                                  Dissolution.  Dissolution of the Company in
accordance with Article XIII.

 

(b)                                 Mandatory Buy-Sell.  Initiation of the sale
of its Interests or the purchase of the other Member’s Interests by giving the
notice specified in Section 11.4.

 

If both Members give notices within that time period, the notice given first
prevails.

 

11.3                    Voluntary Buy-Sell.  At any time after the first
anniversary of the date of this Agreement (but not earlier), if no prior notice
under Section 11.2 has rightfully been given, either Member may give a written
notice to the other offering to purchase the other Member’s Interest or sell its
Interest to the other Member in accordance with Section 11.4.

 

11.4                    Buy-Sell Offers in General.  At any time after any of
the events specified in Section 11.2(b) or Section 11.3, either Member (the
“Offeror”) may give written notice (the “Offer”) to the other Member (the
“Offeree”), stating that the Offeror offers unconditionally at the option of the
Offeree both:

 

(a)                                  to purchase the entire Interest of the
Offeree and

 

(b)                                 to sell the entire Interest of the Offeror
to the Offeree,

 

in each case for a purchase price equal to the dollar amount which the Offeror
would be willing to pay to the Company for all of the Company’s Property and the
proceeds of such transaction were distributed pursuant to Section 13.2. 
Notwithstanding anything else in this Article XI, in the event that ICPH is the
Offeror within two (2) years after the Effective Date, the purchase price
offered by ICPH shall not be less than the price per Percentage Interest that
would be required for ICPH to exercise the ICPH Option.

 

11.5                    Terms of the Buy-Sell Offer.  The Offer will be
irrevocable by the Offeror until the earlier of (a) the Buy-Sell Closing Date or
(b) the date on which the Offeree elects to purchase the Offeror’s Interest
pursuant to Section 11.6(a)(ii). The Offer will not have any other terms;
provided, however, that the purchasing Member will undertake to (i) assume at
the Buy-Sell Closing Date all known obligations of the selling Member to third
parties in connection with the selling Member’s Interest (with a corresponding
reduction in the purchase price) and (ii) use

 

32

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain the release of the selling Member from
known obligations between the date of the Offer and the Buy-Sell Closing Date.

 

11.6                    Offeree’s Response to Buy-Sell Offer.

 

(a)                                  Offeree’s Response. At any time during the
90 days following receipt of the Offer, the Offeree may give the Offeror a
written notice electing either to:

 

(i)                                     sell the entire Interest of the Offeree
to the Offeror, or

 

(ii)                                  buy the entire Interest of the Offeror,

 


IN EITHER CASE UPON THE TERMS IN THIS ARTICLE XI AND OTHERWISE AS SET OUT IN THE
OFFER.


 

(b)                                 Effect of Offeree’s Failure to Respond. If
the Offeree fails to give the notice within the 90-day period, then it will be
conclusively deemed to have accepted the Offer of the Offeror to purchase the
Offeree’s Member Interest pursuant to Section 11.4(a) in accordance with the
terms of the Offer.

 

11.7                    Closing and Date of the Buy-Sell Closing.  The closing
(the “Buy-Sell Closing”) of the purchase and sale pursuant to Section 11.4 shall
take place on the 45th day following the date on which the Offer under
Section 11.4 is received, or, if that day is not a Business Day, on the next
following Business Day (the “Buy-Sell Closing Date”). The Buy-Sell Closing Date
will be extended to the extent necessary for either Member to secure any
required governmental approval or consent to a date five Business Days following
such approval or consent so long as that Member is using commercially reasonable
efforts to pursue the approval or consent and every 30 days during the extension
delivers to the other Member a certificate that approval is being so pursued.
For purposes of this provision, “governmental approval or consent” includes
expiration of the Hart-Scott-Rodino waiting period and similar merger control
provisions that do not constitute formal approvals or consents. The Buy-Sell
Closing will take place at 11:00 AM local time on the Buy-Sell Closing Date at
the offices of the lawyers for the Company (or, if there are none, at the
offices of the lawyers for the purchasing Member).  At the Buy-Sell Closing, the
purchasing Member will pay the purchase price for the selling Member’s Member
Interest in immediately available funds, and the selling Member will deliver the
an assignment document with respect to the transferred Interests, free and clear
of all liens an encumbrances.

 

Article XII

POWER OF ATTORNEY

 

12.1                    Board as Attorney-In-Fact.  Each Member hereby makes,
constitutes, and appoints the Board, with full power of substitution and
resubstitution, its true and lawful attorney-in-fact for it and in its name,
place, and stead and for its use and benefit, to sign, execute, certify,
acknowledge, swear to, file, and record (a) all certificates of formation,
amended name or similar certificates, and other articles, certificates and
instruments (including counterparts of this Agreement) which the Board may deem
necessary or appropriate to be filed by the Company under the laws of the State
of Delaware or any other state or jurisdiction in which the Company is doing or
intends to do business and which do not require the specific consent or
appropriate vote of the Members; (b) any and all amendments or changes to this

 

33

--------------------------------------------------------------------------------


 

Agreement and the instruments described in (a), as now or hereafter amended,
which the Board may deem necessary or appropriate to effect a change or
modification of the Company in accordance with the terms of this Agreement,
including amendments or changes to reflect (i) the exercise by the Board of any
power granted to it under this Agreement and which does not require the specific
consent or appropriate vote of the Members; and (ii) any amendments adopted by
the Members in accordance with the terms of this Agreement; (c) all certificates
of cancellation and other instruments which the Board may deem necessary or
appropriate to effect the dissolution and termination of the Company pursuant to
the terms of this Agreement; and (d) any other instrument which is now or may
hereafter be required by law to be filed on behalf of the Company or is deemed
necessary or appropriate by the Board to carry out fully the provisions of this
Agreement in accordance with its terms.  Each Member authorizes each such
attorney-in-fact to take any further action which such attorney-in-fact shall
consider necessary or advisable in connection with any of the foregoing, hereby
giving each such attorney-in-fact full power and authority to do and perform
each and every act or thing whatsoever requisite or advisable to be done in
connection with the foregoing as fully as such Member might or could do
personally, and hereby ratifying and confirming all that any such
attorney-in-fact shall lawfully do or cause to be done by virtue thereof or
hereof.

 

12.2                    Nature as Special Power.  The power of attorney granted
pursuant to this Article XII:

 

(a)                                  Is a special power of attorney coupled with
an interest and is irrevocable;

 

(b)                                 May be exercised by any such
attorney-in-fact by listing the Members executing any agreement, certificate,
instrument, or other document with the single signature of any such
attorney-in-fact acting as attorney-in-fact for such Members; and

 

(c)                                  Shall survive the death, disability, legal
incapacity, bankruptcy, insolvency, dissolution, or cessation of existence of a
Member and shall survive the delivery of an assignment by a Member of the whole
or a portion of its Interests (which assignment, the Member, acknowledge and
agree, is prohibited under this Agreement).

 

Article XIII

DISSOLUTION, WINDING UP AND SALE OF BUSINESS

 

13.1                    Liquidating Events.  The Company shall dissolve and
commence winding up and liquidating upon the first to occur of any of the
following (“Liquidating Events”):

 

(a)                                  The sale of all or substantially all of the
Property;

 

(b)                                 Unanimous vote of the Members to dissolve,
wind up, and liquidate the Company;

 

(c)                                  At any time that the Company does not then
consist of at least one (1) Member;

 

(d)                                 A demand pursuant to Section 11.2; or

 

34

--------------------------------------------------------------------------------


 

(e)                                  The happening of any other event that makes
it unlawful, impossible or impractical to carry on the business of the Company.

 

Subject to paragraph (c) above, the death, retirement, resignation, withdrawal,
expulsion, dissolution, bankruptcy or any other event causing the withdrawal
with respect to any Member shall not cause the dissolution of the Company, but
rather the Company shall continue its business notwithstanding any such
occurrence with respect to a Member.  The Members hereby agree that any Member
who withdraws from the Company shall not be entitled to receive any distribution
of cash or Property from the Company as a result or consequence of such
withdrawal, but rather shall be entitled only to such allocations and
distributions with respect to its Interests as are specifically provided for in
this Agreement and shall be treated as a transferee of Interests who has not
been admitted as a Member.

 

13.2                    Winding Up.  Upon the occurrence of a Liquidating Event,
the Company shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Members and no Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the Company’s
business and affairs.  To the extent not inconsistent with the foregoing, all
covenants and obligations in this Agreement shall continue in full force and
effect until such time as the Company’s Property has been distributed pursuant
to this Section 13.2 and the Certificate has been cancelled in accordance with
the Act.  The Board shall be responsible for overseeing the winding up and
dissolution of the Company, shall take full account of the Company’s liabilities
and Property, shall cause the Company’s Property to be liquidated as promptly as
is consistent with obtaining the fair value thereof, and shall cause the
proceeds therefrom, to the extent sufficient therefor, to be applied and
distributed in the following order:

 

(a)                                  First, to the payment and discharge of all
of the Company’s debts and liabilities to creditors, to the extent of the
Company’s liability therefor;

 

(b)                                 Second, subject to Section 5.8(a) if
applicable pro rata to the Members in proportion to their respective unreturned
Capital Contributions and Interest Holders in the amounts equal to their then
unreturned Capital Contributions; and

 

(c)                                  Third, the remaining balance, if any, to
the Members and Interest Holders, pro rata in proportion to their respective
Percentage Interests.

 

13.3                    Compliance With Certain Requirements of Regulations;
Deficit Capital Accounts.  In the event the Company is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), (a)  distributions shall be
made pursuant to this Article XIII to the Members and Interest Holders in
accordance with Section 13.2 (or, if applicable, Section  13.6), except that
(b) if any Member or Interest Holder has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions, and
allocations for all Fiscal Years, including the Fiscal Year during which such
liquidation occurs), such Member or Interest Holder shall have no obligation to
make any contribution to the capital of the Company with respect to such
deficit, and such deficit shall not be considered a debt owed to the Company or
to any other Person for any purpose whatsoever.  In the discretion of the Board,
a pro rata portion of the

 

35

--------------------------------------------------------------------------------


 

distributions that would otherwise be made to the Members and Interest Holders
pursuant to this Article XIII may be:

 

(a)                                  distributed to a trust established for the
benefit of the Members and Interest Holders for the purposes of liquidating
Company assets, collecting amounts owed to the Company, and paying any
contingent or unforeseen liabilities or obligations of the Company or of the
Members arising out of or in connection with the Company.  The assets of any
such trust shall be distributed to the Members and Interest Holders from time to
time, in the reasonable discretion of the Board, in the same proportions as the
amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to Section 13.2 (or, if applicable, Section 
13.6); or

 

(b)                                 withheld to provide a reasonable reserve for
Company liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Company, provided that such
withheld amounts shall be distributed to the Members and Interest Holders as
soon as practicable in accordance with Section 13.2 (or, if applicable, Section 
13.6).

 

13.4                    Deemed Distribution and Recontribution.  Notwithstanding
any other provision of this Article XIII, in the event the Company is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no
Liquidating Event has occurred, the Property shall not be liquidated, the
Company’s liabilities shall not be paid or discharged, and the Company’s affairs
shall not be wound up.  Instead, solely for federal income tax purposes, the
Company shall be deemed to have distributed the Property in kind to the Members
and Interest Holders, who shall be deemed to have assumed and taken subject to
all Company liabilities, all in accordance with their respective Percentage
Interests.  Immediately thereafter, the Members and Interest Holders shall be
deemed to have recontributed the Property in kind to the Company, which shall be
deemed to have assumed and taken subject to all such liabilities.

 

13.5                    Rights of Members.  Except as otherwise provided in this
Agreement, (a) each Member and other Interest Holder shall look solely to the
assets of the Company for the return of its Capital Contribution and shall have
no right or power to demand or receive property other than cash from the
Company, and (b) no Member or Interest Holder shall have priority over any other
Member or Interest Holder as to the return of its Capital Contributions,
distributions, or allocations.  If the assets of the Company remaining after
payment or discharge of the debts and liabilities of the Company are
insufficient to return such Capital Contribution, the Members and Interest
Holders shall have no recourse against the Company, the Board or any other
Member.

 

13.6                    Sale of the Business.

 

(a)                                  Notwithstanding anything to the contrary
contained in this Agreement, in the event that the Company is sold to a bona
fide third party purchaser, whether by a sale of assets, membership interests or
otherwise (a “Sale of the Business”), on or before the first anniversary of the
date of this Agreement, the following provisions shall apply:

 

(i)                                     if the aggregate sales price received by
the Company (or the Members in the event of a sale of membership interests) (the
“Sales Price”) is equal to the

 

36

--------------------------------------------------------------------------------


 

Base Amount or less, the sales proceeds shall be distributed to the Members in
the same manner as set forth in Section 13.2; and

 

(ii)                                  if the Sales Price is greater than the
Base Amount, (A) an amount equal to the Base Amount shall be distributed to the
Members in the same manner as set forth in Section 13.2, (B) MGPI shall first
receive a disproportionate distribution equal to 15% of any amounts above the
Base Amount up to $50,000,000 (the “First Overage”), with the remaining 85% of
the First Overage being distributed to the Members in the same manner as set
forth in Section 13.2; and (ii) MGPI shall first receive a disproportionate
distribution equal to 20% any amounts in excess of the First Overage (the
“Second Overage”), with the remaining 80% of the Second Overage being
distributed to the Members in the same manner as set forth in Section 13.2.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, in the event of a Sale of the Business after the
first anniversary but on or before the second anniversary of the date of this
Agreement, the formulae above will remain the same, provided, however, that MGPI
shall receive as a disproportionate distribution (i) 7.5% of the First Overage
(instead of 15%) and (ii) 10% of the Second Overage (instead of 20%).

 

(c)                                  For the purposes of this Section 13.6:

 

(i)                                     “Additional Capital Investment” means
all additional equity capital contributions and total capital expenditures made
by the Members to or on behalf of the Company; and

 

(ii)                                  “Base Amount” means (x) $50,000,000 plus
(y) the product of the Additional Capital Investment multiplied by the sum of
one plus (A) the Prime Rate plus 8% or (B) 12%, whichever is greater.  The Prime
Rate shall be the average prime rate as published in the Wall Street Journal
from the date of such Capital Contribution or capital expenditure investment
through the date of the Sale of the Business.

 

Article XIV

MISCELLANEOUS

 

14.1                    Notices.  Any notice, payment, demand, or communication
required or permitted to be given by any provision of this Agreement shall be in
writing and sent by mail or by overnight courier, or by telephone or facsimile,
if such telephone conversation or facsimile is followed by a hard copy of the
telephone conversation or facsimilied communication sent by or by overnight
courier, charges prepaid and addressed as follows, or to such other address as
such Person may from time to time specify by notice to the Company:

 

(a)                                  If to the Company, to the address set forth
in Section 1.4 hereof; and

 

(b)                                 If to a Member, to the address set forth
below its name in Exhibit A hereof.

 

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of the date so delivered.

 

37

--------------------------------------------------------------------------------


 

14.2                    Binding Effect.  Except as otherwise provided in this
Agreement, every covenant, term, and provision of this Agreement shall be
binding upon and inure to the benefit of the Members and their respective heirs,
legatees, legal representatives, successors, transferees, and assigns.

 

14.3                    Construction.  Every covenant, term, and provision of
this Agreement shall be construed simply according to its fair meaning and not
strictly for or against any Member.  The terms of this Agreement are intended to
embody the economic relationship among the Members and shall not be subject to
modification by, or be conformed with, any actions by the Internal Revenue
Service except as this Agreement may be explicitly so amended and except as may
relate specifically to the filing of tax returns.  Words such as “herein,”
“hereinafter,” “hereof,” “hereto,” and “hereunder,” refer to this Agreement as a
whole, unless the context otherwise requires.  The words “includes” and
“including” are used as words of illustration and not limitation.  Each
reference to an specified or defined agreement shall be to the specified or
defined agreement as in effect at the relevant time, taking into account all
prior amendments to the specified or defined agreement.

 

14.4                    Time.  Time is of the essence with respect to this
Agreement.

 

14.5                    Headings.  Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.

 

14.6                    Severability.  Every provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
validity or legality of the remainder of this Agreement.

 

14.7                    Incorporation by Reference.  Every exhibit, schedule,
and other appendix attached to this Agreement and referred to herein is not
incorporated in this Agreement by reference unless this Agreement expressly
otherwise provides.

 

14.8                    Further Action.  Each Member agrees to perform all
further acts and execute, acknowledge, and deliver any documents which may be
reasonably necessary, appropriate, or desirable to carry out the provisions of
this Agreement.

 

14.9                    Variation of Pronouns.  All pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the person or persons may require.

 

14.10             Governing Law.  The laws of the State of Delaware shall govern
the validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the Members and Interest Holders.

 

14.11             Waiver of Action for Partition; No Bill for Company
Accounting.  Each of the Members irrevocably waives any right that he may have
to maintain any action for partition with respect to any of the Property.  To
the fullest extent permitted by law, each Member covenants that it will not
(except with the consent of the Board) file a bill for Company accounting.

 

38

--------------------------------------------------------------------------------


 

14.12             Counterpart Execution.  This Agreement may be executed in
multiple counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, regardless of
whether all of the parties have executed the same counterpart.  Counterparts may
be delivered via facsimile, electronic mail (including pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

14.13             Electronic Signatures.  Facsimile and emailed signatures of
the Members and Interest Holders shall be treated as originals for all purposes
of this Agreement.

 

14.14             Specific Performance.  The Company and each Member agrees with
the other Members that the other Members would be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that monetary damages would not provide an adequate remedy in
such event.  Accordingly, it is agreed that, in addition to any other remedy to
which the nonbreaching Members may be entitled, at law or in equity, the
nonbreaching Members shall be entitled to injunctive relief to prevent breaches
of the provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.

 

14.15             Dispute Resolution; Jurisdiction.  In the event of any dispute
arising out of or relating to this Agreement or the breach, termination or
validity hereof the parties shall meet in a good faith attempt to resolve such
matter or matters.  If such meeting does not result in resolution, any party may
pursue any rights available to it in the federal or state courts sitting in, or
exercising jurisdiction over, the City of Chicago, Illinois, and each Member
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts.  Each Member hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim,
or otherwise, in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the above
named court for any reason other than the failure to serve process in accordance
with this Section 14.15, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such court
(whether through judgment or otherwise), and (c) to the fullest extent permitted
by applicable law that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such court.  Each Member hereto waives all personal
service of any and all process upon such Member related to this Agreement and
consents that all service of process upon such Member shall be made by hand
delivery, certified mail or confirmed telecopy directed to such Member at the
address specified in Section 14.1 hereof; and service made by certified mail
shall be complete seven days after the same shall have been posted.

 

[Signature page follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Limited Liability Company
Agreement as of the day first above set forth.

 

 

MEMBERS

 

 

 

MGP Ingredients, Inc.

 

 

 

 

 

By:

/s/ Timothy W. Newkirk

 

 

Timothy W. Newkirk, President and CEO

 

 

 

 

 

 

 

Illinois Corn Processing Holdings LLC

 

 

 

 

 

 

 

By:

/s/ Peter Coxon

 

 

Peter Coxon, President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

CAPITAL ACCOUNTS

 

Name and Address

 

Capital Contribution

 

Initial Capital
Account

 

Percentage
Interest

 

MGP Ingredients, Inc.

100 Commercial Street

Atchison, Kansas 66002-0130

 

50% of the Plant pursuant to the Contribution Agreement

 

$

15,000,000

 

50

%

 

 

 

 

 

 

 

 

Illinois Corn Processing Holdings LLC

11200 Richmond Ave., Suite 400

Houston, Texas 77082

 

50% of the Plant pursuant to acquisition of Interests from MGPI pursuant to the
LLC Interest Purchase Agreement

 

$

15,00,000

 

50

%

Totals

 

 

 

$

30,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TAX EXHIBIT

 

B.1                             Definitions.  As used in this Exhibit B, the
following terms shall have the following meanings:

 

(a)                                  “Adjusted Capital Account Deficit” means,
with respect to any Member or Interest Holder, the deficit balance, if any, in
such Member’s or Interest Holder’s Capital Account as of the end of the relevant
Fiscal Year, after giving effect to the following adjustments:

 

(i)                                     Credit to such Capital Account any
amounts which such Member or Interest Holder is obligated to restore pursuant to
any provision of this Agreement or is deemed to be obligated to restore pursuant
to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(ii)                                  Debit to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

(b)                                 “Company Minimum Gain” has the meaning set
forth in Sections  1.704-2(b)(2) and 1.704-2(d) of the Regulations for
“partnership minimum gain”.

 

(c)                                  “Depreciation” means, for each Fiscal Year,
an amount equal to the depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such Fiscal Year, except that
if the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such Fiscal Year, Depreciation shall be
an amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Fiscal Year bears to such beginning adjusted tax basis; provided,
however, that if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Fiscal Year is zero, Depreciation shall be determined
with reference to such beginning Gross Asset Value using any reasonable method
selected by the Majority in Interest.

 

(d)                                 “Gross Asset Value” means, with respect to
any asset, the asset’s adjusted basis for federal income tax purposes, except as
follows:

 

(i)                                     The initial Gross Asset Value of any
non-cash asset contributed by a Member to the Company shall be the gross fair
market value of such asset, as determined by the contributing Member and a
Supermajority in Interest, excluding the Interest of the contributing Member;

 

--------------------------------------------------------------------------------


 

(ii)                                  The Gross Asset Values of all Company
assets shall be adjusted to equal their respective gross fair market values, as
determined by the Majority in Interest, as of the following times:  (a) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution; (b) the
distribution by the Company to a Member or Interest Holder of more than a de
minimis amount of Property as consideration for an interest in the Company; and
(c) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to
clauses (a) and (b) above shall be made only if a Supermajority in Interest
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members and Interest Holders in
the Company;

 

(iii)                               The Gross Asset Value of any Company asset
distributed to any Member or Interest Holder shall be adjusted to equal the
gross fair market value of such asset on the date of distribution as determined
by the distributee and a Supermajority in Interest; and

 

(iv)                              The Gross Asset Values of Company assets shall
be increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and
Sections B.1(j)(vi) and B.3(g) hereof; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this Section B.1(d)(iv) to the extent a
Supermajority in Interest determines that an adjustment pursuant to
Section B.1(d)(ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Section B.1(d)(iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Section B.1(d)(i), Section B.1(d)(ii), or Section B.1(d)(iv) hereof, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses.

 

(e)                                  “Member Nonrecourse Debt” has the meaning
set forth in Section 1.704-2(b)(4) of the Regulations for “Partner nonrecourse
debt”.

 

(f)                                    “Member Nonrecourse Debt Minimum Gain”
means an amount, with respect to each Member Nonrecourse Debt, equal to the
Company Minimum Gain that would result if such Member Nonrecourse Debt were
treated as a Nonrecourse Liability, determined in accordance with
Section 1.704-2(i)(3) of the Regulations.

 

(g)                                 “Member Nonrecourse Deductions” has the
meaning set forth in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.

 

(h)                                 “Nonrecourse Deductions” has the meaning set
forth in Section 1.704-2(b)(1) of the Regulations.

 

--------------------------------------------------------------------------------


 

(i)                                     “Nonrecourse Liability” has the meaning
set forth in Section 1.704-2(b)(3) of the Regulations.

 

(j)                                     “Profits” and “Losses” for each Fiscal
Year mean an amount equal to the Company’s taxable income or loss for such
Fiscal Year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments (without duplication):

 

(i)                                     Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing
Profits or Losses pursuant to this Section B.1(j) shall be added to such taxable
income or loss;

 

(ii)                                  Any expenditures of the Company described
in Code Section 705(a)(2)(B) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this Section B.1(j) shall be subtracted from such
taxable income or loss;

 

(iii)                               In the event the Gross Asset Value of any
Company asset is adjusted pursuant to Section B.1(d)(ii) or
Section B.1(d)(iii) hereof, the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;

 

(iv)                              Gain or loss resulting from any disposition of
Property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(v)                                 In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year, computed in accordance with Section B.1(c) hereof;

 

(vi)                              To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in complete liquidation of a
Member’s or Interest Holder’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(vii)                           Notwithstanding any other provision of this
Section B.1(j), any items which are specially allocated pursuant to Section B.3
and Section B.4 hereof shall not be taken into account in computing Profits or
Losses.

 

--------------------------------------------------------------------------------


 

(k)                                  “Regulatory Allocations” has the meaning
set forth in Section B.4 hereof.

 

B.2                             Capital Accounts.  A Capital Account shall be
maintained for each Member or Interest Holder in accordance with the following
provisions:

 

(a)                                  To each Person’s Capital Account there
shall be credited such Person’s Capital Contributions, such Person’s
distributive share of Profits and any items in the nature of income or gain
which are specially allocated pursuant to Section B.3 or Section B.4 hereof, and
the amount of any Company liabilities assumed by such Person or which are
secured by any Property distributed to such Person.

 

(b)                                 To each Person’s Capital Account there shall
be debited the amount of cash and the Gross Asset Value of any Property
distributed to such Person pursuant to any provision of this Agreement, such
Person’s distributive share of Losses and any items in the nature of expenses or
losses which are specially allocated pursuant to Section B.3 or Section B.4
hereof, and the amount of any liabilities of such Person assumed by the Company
or which are secured by any property contributed by such Person to the Company.

 

(c)                                  In the event all or a portion of an
interest in the Company is transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest.

 

(d)                                 In determining the amount of any liability
for purposes of Sections B.2(a) and B.2(b) hereof, there shall be taken into
account Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Majority in Interest shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto (including, without limitation, debits or credits
relating to liabilities which are secured by contributions or distributed
property or which are assumed by the Company or an Interest Holder or Member),
are computed in order to comply with such Regulations, the Majority in Interest
may make such modification, provided that it is not likely to have a material
effect on the amounts distributed to any Person pursuant to Section 13 of the
Agreement upon the dissolution of the Company.  The Majority in Interest also
shall (i) make any adjustments that are necessary or appropriate to maintain
equality between the Capital Accounts of the Members or Interest Holders and the
amount of Company capital reflected on the Company’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b).

 

--------------------------------------------------------------------------------


 

B.3                             Special Allocations.  The following special
allocations shall be made in the following order:

 

(a)                                  Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(f) of the Regulations, notwithstanding any
other provision of Section 3 of the Agreement or this Exhibit B, if there is a
net decrease in Company Minimum Gain during any Fiscal Year, each Member or
Interest Holder shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Person’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member or Interest Holder pursuant
thereto.  The items to be so allocated shall be determined in accordance with
Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations.  This
Section B.3(a) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.

 

(b)                                 Member Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(i)(4) of the Regulations, notwithstanding
any other provision of Section 3 of the Agreement or this Exhibit B, if there is
a net decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Person who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Section 1.704-2(i)(5) of the Regulations,
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in an amount equal to such
Person’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member or Interest Holder pursuant thereto.  The items to be
so allocated shall be determined in accordance with Sections 1.704-2(i)(4) and
1.704-2(j)(2) of the Regulations.  This Section B.3(b) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.

 

(c)                                  Qualified Income Offset.  In the event any
Member or Interest Holder unexpectedly receives any adjustments, allocations, or
distributions described in Section 1.704-1(b)(2)(ii)(d)(4),
Section 1.704-1(b)(2)(ii)(d)(5) or Section 1.704-1(b)(2)(ii)(d)(6) of the
Regulations, items of Company income and gain shall be specially allocated to
each such Member or Interest Holder in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member or Interest Holder as quickly as possible,
provided that an allocation pursuant to this Section B.3(c) shall be made only
if and to the extent that such Member or Interest Holder would have an Adjusted
Capital Account Deficit after all other allocations provided for in Section 3 of
the Agreement or this Exhibit B have been tentatively made as if this
Section B.3(c) were not in the Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 Gross Income Allocation.  In the event any
Member or Interest Holder has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of (i) the amount such Member or Interest
Holder is obligated to restore pursuant to any provision of this Agreement, and
(ii) the amount such Member or Interest Holder is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member or Interest Holder
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section B.3(d) shall be made only if and to the extent that such Member or
Interest Holder would have a deficit Capital Account in excess of such sum after
all other allocations provided for in Section 3 of the Agreement or this Tax
Exhibit have been made as if Section B.3(c) hereof and this Section B.3(d) were
not in the Agreement.

 

(e)                                  Nonrecourse Deductions.  Nonrecourse
Deductions for any Fiscal Year shall be specially allocated among the Members or
Interest Holders in proportion to their respective Percentage Interests.

 

(f)                                    Member Nonrecourse Deductions.  Any
Member Nonrecourse Deductions for any Fiscal Year shall be specially allocated
to the Member or Interest Holder who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

 

(g)                                 Section 754 Adjustments.  To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to an Interest Holder or Member in complete liquidation of its
interest in the Company, the amount of such adjustment to Capital Accounts shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis) and such gain or loss
shall be specially allocated to the Members or Interest Holders in accordance
with their interests in the Company in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member or Interest Holder to
whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.  The Company shall make a Section 754
election in connection with the purchase of Interests by ICPH pursuant to the
LLC Interest Purchase Agreement.

 

(h)                                 Loss Limitation.  Losses allocated pursuant
to Section 3.2 hereof shall not exceed the maximum amount of Losses that can be
allocated without causing any Interest Holder to have an Adjusted Capital
Account Deficit at the end of any Fiscal year.  In the event some but not all of
the Interest Holders would have Adjusted Capital Account Deficits as a
consequence of an allocation of Losses pursuant to Section 3.2 hereof, the
limitation set forth in this Section B.3(h) shall be applied on an Interest
Holder by Interest Holder basis and Losses not allocable to any Interest Holder
as a result of such limitation shall be allocated to the other Interest Holders
in accordance with the positive balances in

 

--------------------------------------------------------------------------------


 

such Interest Holder’s Capital Accounts so as to allocate the maximum
permissible Losses to each Interest Holder under Regulations
Section 1.704-1(b)(2)(ii)(d)

 

B.4                             Curative Allocations.  The allocations set forth
in Sections B.3(a), B.3(b), B.3(c), B.3(d), B.3(e), B.3(f) and B.3(g) hereof
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations.  It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section B.4.  Therefore,
notwithstanding any other provision of this Exhibit B (other than the Regulatory
Allocations), the Majority in Interest shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
Sections 3.1 and 3.2 of the Agreement.  In exercising its discretion under this
Section B.4, the Majority in Interest shall take into account future Regulatory
Allocations under Sections B.3(a) and B.3(b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under
Sections B.3(e) and B.3(f).

 

B.5                             Other Allocation Rules.

 

(a)                                  For purposes of determining the Profits,
Losses, or any other items allocable to any period, Profits, Losses, and any
such other items shall be determined on a daily, monthly, or other basis, as
determined by the Majority in Interest using any permissible method under Code
Section 706 and the Regulations thereunder.

 

(b)                                 The Members are aware of the income tax
consequences of the allocations made by Section 3 of the Agreement and this
Exhibit B and hereby agree to be bound by the provisions of Section 3 of the
Agreement and this Exhibit B in reporting their shares of Company income and
loss for income tax purposes.

 

(c)                                  Solely for purposes of determining an
Interest Holder’s or Member’s proportionate share of the “excess nonrecourse
liabilities” of the Company within the meaning of Regulations
Section 1.752-3(a)(3), the Members’ or Interest Holders’ interests in Company
profits are in proportion to their respective Percentage Interests.

 

(d)                                 To the extent permitted by
Section 1.704-2(h)(3) of the Regulations, the Majority in Interest shall
endeavor to treat distributions of Net Cash Flow as having been made from the
proceeds of a Nonrecourse Liability or a Member Nonrecourse Debt only to the
extent that such distributions would cause or increase an Adjusted Capital
Account Deficit for any Member or Interest Holder.

 

(e)                                  The allocation of Profits and Losses for
tax purposes set forth in Section  3.1, 3.2 and Section 5.8 of this Agreement
are intended to produce final Capital Account balances that are at levels
(“Target Final Balances”) that would permit liquidating distributions made in
accordance with such final Capital Account balances to be equal to the
distribution that would occur under Section 13.2 or, if applicable, 13.6. 
However, if

 

--------------------------------------------------------------------------------


 

the Capital Accounts of the Members are in such ratios or balances that
distributions pursuant to Section 13.2 or, if applicable, Section 13.6 would not
be in accordance with the final Capital Account balances of the Members, such
failure shall not affect or alter the distributions required by Section 13.2 or,
if applicable, Section 13.6.  Notwithstanding the other provisions of this
Agreement, if the allocation provisions of this Agreement would not result in
positive Capital Account balances necessary to support distributions consistent
with such intention upon a Sale of the Business, a dissolution of the Company or
other disposition of all or substantially all of the remaining assets of the
Company accompanied by an actual distribution of available cash, items of gross
income, gain, loss and deduction during such Fiscal Year, if necessary, shall be
allocated between the Members so as to produce such Target Final Balances.

 

B.6                             Tax Allocations:  Code Section 704(c).  In
accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members or Interest Holders so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value (computed in accordance with
Section B.1(d)(i) hereof).

 

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
Section B.1(d)(ii) hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Gross
Asset Value in the same manner as under Code Section 704(c) and the Regulations
thereunder.

 

Any elections or other decisions relating to such allocations shall be made by
the Majority in Interest in any manner that reasonably reflects the purpose and
intention of this Agreement.  Allocations pursuant to this Section B.6 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Person’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

 

####

 

--------------------------------------------------------------------------------


 

EXHIBIT C

CESSATION OF BUSINESS ALLOCATIONS EXAMPLE

 

If a Loss allocation of $100 occurs during a quarter when there is an Objecting
Party, and at such time the Percentage Interest of each Member is 50%, the $100
Loss would be allocated $80 to the Objecting Party and $20 to the Electing
Party.  Assuming no subsequent allocation of Profit on an 80-20 basis prior to
liquidation, the Excess Loss allocated to the Objecting Party would equal 30
(80-50) and the amount of the Objecting Party’s unreturned Capital Contribution
otherwise due on liquidation pursuant to Section 13.2(b) would be decreased by
$30 and the Electing Party’s unreturned Capital Contribution otherwise due on
liquidation would be increased by $30.  Thereafter upon liquidation if there was
$2,000 of unreturned Capital Contributions that would otherwise be distributed
50-50 or $1,000 per Member, pursuant to this Section 5.8 the Objecting Member
would receive $970 ($1000-$30) and the Electing Member would receive $1,030
($1000 + $30).

 

--------------------------------------------------------------------------------